 

Exhibit 10.22

 

EXECUTION COPY

 

CUSTODIAL AGREEMENT

 

Dated as of

 

June 1, 2012

 

CHRISTIANA TRUST, a division of

wilmington savings fund society, fsb,

as Trustee,

 

WELLS FARGO BANK, N.A.,

as Custodian,

 

WELLS FARGO BANK, N.A.,

as Master Servicer,

 

Sequoia Residential Funding, Inc.,

as Depositor,

 

and

 

Redwood Residential Acquisition Corporation,

as Seller

 

 

 

 

TABLE OF CONTENTS

 

    Page       Article 1 Definitions 1       Article 2 Custodial Terms 8      
Section 2.1 Appointment of the Custodian 8       Section 2.2 Custodian Fees 8  
    Article 3 Custody of Mortgage Documents 8       Section 3.1 Delivery of
Mortgage Files 8       Section 3.2 Review of Mortgage Files 11       Section 3.3
Certifications and Reports 11       Section 3.4 Release of Mortgage Files 12    
  Section 3.5 Inspection of Mortgage Files 13       Section 3.6 Copies of
Mortgage Files 13       Section 3.7 Documents Missing From Mortgage Files 14    
  Article 4 Concerning the Custodian 14       Section 4.1 Custodian May Resign:
Trustee May Remove Custodian. 14       Section 4.2 Merger or Consolidation of
Custodian 15       Section 4.3 Limitation of Custodians Duties 15       Section
4.4 Standard of Care; Indemnification 17       Section 4.5 Force Majeure 18    
  Section 4.6 Accounting 18       Section 4.7 Compliance Certification 18      
Section 4.8 Subcontracting 19       Article 5 Representations and Warranties 19
      Section 5.1 Capital Requirements 19       Section 5.2 No Claims to
Mortgage Loans 20

  

i

 

  

Article 6  Covenants  20       Section 6.1 Insurance 20       Section 6.2
Storage of Mortgage Files 20       Article 7 Miscellaneous 21       Section 7.1
Notices 21       Section 7.2 Entire Agreement 25       Section 7.3 Binding
Nature of Agreement: Assignment 25       Section 7.4 Governing Law 25      
Section 7.5 Recordation of Agreement 25       Section 7.6 Agreement for the
Exclusive Benefit of Parties 25       Section 7.7 Counterparts 25       Section
7.8 Indulgences: Not Waivers 26       Section 7.9 Titles Not to Affect
Interpretation 26       Section 7.10 Provisions Separable 26       Section 7.11
Conflict or Inconsistency 26       Section 7.12 Waiver of Trial by Jury 26      
Section 7.13 Submission to Jurisdiction; Waivers 26       Section 7.14
Non-petition 27       Section 7.15 Termination 27       Signature Page   28 

  

ii

 

 

EXHIBITS

 



EXHIBIT A DELIVERY INSTRUCTIONS     EXHIBIT B DATA FORMAT     EXHIBIT C
AUTHORIZED REPRESENTATIVES CERTIFICATION     EXHIBIT D-1 INITIAL AUTHORIZED
REPRESENTATIVES OF THE TRUSTEE     EXHIBIT D-2 INITIAL AUTHORIZED
REPRESENTATIVES OF THE DEPOSITOR     EXHIBIT D-3A INITIAL AUTHORIZED
REPRESENTATIVES OF AMERICAN PACIFIC MORTGAGE CORPORATION, AS ORIGINATOR    
EXHIBIT D-3B INITIAL AUTHORIZED REPRESENTATIVES OF OF SIMONICH CORPORATION, dba
BANK OF COMMERCE MORTGAGE, AS ORIGINATOR     EXHIBIT D-3C INITIAL AUTHORIZED
REPRESENTATIVES OF BENCHMARK BANK, AS ORIGINATOR     EXHIBIT D-3D INITIAL
AUTHORIZED REPRESENTATIVES OF CENLAR FSB, AS SERVICER     EXHIBIT D-3E INITIAL
AUTHORIZED REPRESENTATIVES OF CHERRY CREEK MORTGAGE CO., INC., AS ORIGINATOR    
EXHIBIT D-3F INITIAL AUTHORIZED REPRESENTATIVES OF COLE TAYLOR BANK, AS
ORIGINATOR     EXHIBIT D-3G INITIAL AUTHORIZED REPRESENTATIVES OF CORNERSTONE
MORTGAGE COMPANY, AS ORIGINATOR     EXHIBIT D-3H INITIAL AUTHORIZED
REPRESENTATIVES OF EMBRACE HOME LOANS, INC., AS ORIGINATOR     EXHIBIT D-3I
INITIAL AUTHORIZED REPRESENTATIVES OF FIRST REPUBLIC BANK, AS SERVICER AND AS
ORIGINATOR     EXHIBIT D-3J INITIAL AUTHORIZED REPRESENTATIVES OF FLAGSTAR
CAPITAL MARKETS CORPORATION, AS ORIGINATOR     EXHIBIT D-3K INITIAL AUTHORIZED
REPRESENTATIVES OF FRANKLIN AMERICA MORTGAGE COMPANY, AS ORIGINATOR     EXHIBIT
D-3L INITIAL AUTHORIZED REPRESENTATIVES OF FREMONT BANK, AS ORIGINATOR    
EXHIBIT D-3M INITIAL AUTHORIZED REPRESENTATIVES OF GUARDHILL FINANCIAL
CORPORATION, AS ORIGINATOR     EXHIBIT D-3N INITIAL AUTHORIZED REPRESENTATIVES
OF PHH MORTGAGE CORPORATION, AS SERVICER AND AS ORIGINATOR



  

iii

 

 



EXHIBIT D-3O INITIAL AUTHORIZED REPRESENTATIVES OF PRIMELENDING, A PLAINSCAPITAL
COMPANY, AS ORIGINATOR     EXHIBIT D-3P INITIAL AUTHORIZED REPRESENTATIVES OF
PROVIDENT SAVINGS BANK, AS ORIGINATOR     EXHIBIT D-3Q INITIAL AUTHORIZED
REPRESENTATIVES OF STERLING SAVINGS BANK, AS ORIGINATOR     EXHIBIT D-3R INITIAL
AUTHORIZED REPRESENTATIVES OF UNITED SHORE FINANCIAL SERVICES LLC, AS ORIGINATOR
    EXHIBIT D-3S INITIAL AUTHORIZED REPRESENTATIVES OF WINTRUST MORTGAGE, A
DIVISION OF BARRINGTON BANK AND TRUST, AS ORIGINATOR     EXHIBIT D-4 INITIAL
AUTHORIZED REPRESENTATIVES OF WELLS FARGO BANK, N.A., AS MASTER SERVICER    
EXHIBIT E SCHEDULE OF FEES     EXHIBIT F REQUEST FOR RELEASE OF DOCUMENTS    
EXHIBIT G FORM OF CERTIFICATION     EXHIBIT H FORM OF TRANSMITTAL LETTER    
EXHIBIT I FORM OF CERTIFICATION REGARDING SERVICING CRITERIA TO BE ADDRESSED IN
REPORT ON ASSESSMENT OF COMPLIANCE     ANNEX 1 DOCUMENT EXCEPTION CODES



  

iv

 

 

CUSTODIAL AGREEMENT

 

THIS CUSTODIAL AGREEMENT dated as of June 1, 2012 (this “Custodial Agreement”),
is made by and among Wells Fargo Bank, N.A., as custodian and master servicer,
Redwood Residential Acquisition Corporation, as seller, Sequoia Residential
Funding, Inc., as depositor, and Christiana Trust, a division of Wilmington
Savings Fund Society, FSB, not in its individual capacity but solely as trustee
(as “Trustee”) for the benefit of the holders of the Sequoia Mortgage Trust
Mortgage Pass-Through Certificates, Series 2012-3 (the “Mortgage Certificates”),
issued pursuant to the Pooling and Servicing Agreement, dated as of June 1, 2012
(the “Pooling and Servicing Agreement”), by and among Wells Fargo Bank, N.A.,
Christiana Trust, a division of Wilmington Savings Fund Society, FSB, and
Sequoia Residential Funding, Inc.

 

RECITALS

 

The Trustee desires to appoint the Custodian to act as its custodian for the
purposes of, from time to time, receiving and holding certain documents,
instruments and papers delivered hereunder, all upon the terms and conditions
and subject to the limitations hereinafter set forth.

 

Now therefore, in consideration of the mutual promises and agreements herein and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE 1.

DEFINITIONS

 

Except as otherwise specified herein or as the context may otherwise require,
whenever used in this Custodial Agreement, the following words and phrases shall
have the meaning specified in this Article.

 

“APM” American Pacific Mortgage Corporation, a California corporation.

 

“APM MLSA” The Flow Mortgage Loan Purchase and Sale Agreement dated as of
October 1, 2011, between Redwood Residential Acquisition Corporation, and APM,
as amended by the Assignment of Representations and Warranties Agreement, dated
June 27, 2012, by and among the Seller, the Depositor, the Trustee, and APM, and
acknowledged by the Master Servicer.

 

“Authorized Representative” As defined in Section 3.4 hereof.

 

“BCM” Simonich Corporation, dba Bank of Commerce Mortgage, a California
corporation.

 

“BCM MLSA” The Flow Mortgage Loan Purchase and Sale Agreement dated as of August
1, 2011, between Redwood Residential Acquisition Corporation, and BCM, as
amended by the Assignment of Representations and Warranties Agreement, dated
June 27, 2012, by and among the Seller, the Depositor, the Trustee, and BCM, and
acknowledged by the Master Servicer.

 

“BEN” Benchmark Bank, a Texas state banking association.

 

1

 

 

“BEN MLSA” The Flow Mortgage Loan Purchase and Sale Agreement dated as of
September 1, 2011, between Redwood Residential Acquisition Corporation, and BEN,
as amended by the Assignment of Representations and Warranties Agreement, dated
June 27, 2012, by and among the Seller, the Depositor, the Trustee, and BEN, and
acknowledged by the Master Servicer.

 

“Business Day” Any day other than a Saturday, Sunday, or a day on which banking
institutions in the state in which the Custodian’s operations are located, are
authorized or obligated by law or executive order to be closed.

 

“CCM” Cherry Creek Mortgage Co., Inc., a Colorado corporation.

 

“CCM MLSA” The Flow Mortgage Loan Servicing Agreement, dated as of October 1,
2011, between Redwood Residential Acquisition Corporation, and CCM, as amended
by the Assignment and Assumption Agreement, dated June 27, 2012, by and among
the Seller, the Depositor, the Trustee, and CCM, and acknowledged by the Master
Servicer.

 

“CEN” Cenlar FSB, a federal savings bank.

 

“CEN MLSA” The Flow Mortgage Loan Servicing Agreement, dated as of August 1,
2011, as amended by the Amendment No. 1 to Flow Mortgage Loan Servicing
Agreement dated November 3, 2011, between Redwood Residential Acquisition
Corporation, and CEN, as amended by the Assignment and Assumption Agreement,
dated June 27, 2012, by and among the Seller, the Depositor, the Trustee, and
CEN, and acknowledged by the Master Servicer.

 

“Certification” The certificate to be delivered pursuant to Section 3.2(a) in
the form of Exhibit G.

 

“Closing Date” June 27, 2012.

 

“CMC” Cornerstone Mortgage Company, a Texas corporation.

 

“CMC MLSA” The Flow Mortgage Loan Servicing Agreement, dated as of September 1,
2011, between Redwood Residential Acquisition Corporation, and CMC, as amended
by the Assignment and Assumption Agreement, dated June 27, 2012, by and among
the Seller, the Depositor, the Trustee, and CMC, and acknowledged by the Master
Servicer.

 

“Co-op Loan” A Mortgage Loan that is secured by a first lien on and a perfected
security interest in Co-op Shares and the related Proprietary Lease granting
exclusive rights to occupy the related co-op unit in the building owned by the
related co-op corporation.

 

“Co-op Shares” With respect to any Co-op Loan, the shares of stock issued by a
co-op corporation and allocated to a co-op unit and represented by a stock
certificate.

 

“CTB” Cole Taylor Bank, an Illinois corporation.

 

2

 

 

“CTB MLSA” The Flow Mortgage Loan Purchase and Sale Agreement dated as of August
1, 2011, between Redwood Residential Acquisition Corporation, and CTB, as
amended by the Assignment of Representations and Warranties Agreement, dated
June 27, 2012, by and among the Seller, the Depositor, the Trustee, and CTB, and
acknowledged by the Master Servicer.

 

“Custodian” Wells Fargo Bank, N.A., and its successors and assigns, in its
capacity as custodian hereunder.

 

“Delivery Date” The later of the date of receipt by the Custodian of any (i)
Mortgage File or (ii) Mortgage Loan Schedule.

 

“Designated Custody Signer” Any officer or employee of the Custodian involved
in, or responsible for, the custody of the Mortgage Loans. The name and specimen
signature of each Designated Custody Signer is maintained by the Custodian and
is available for review upon request.

 

“Depositor” Sequoia Residential Funding, Inc., as depositor under the Pooling
and Servicing Agreement.

 

“EHL” Embrace Home Loans, Inc., a Rhode Island corporation.

 

“EHL MLSA” The Flow Mortgage Loan Purchase and Sale Agreement dated as of
December 1, 2011, between Redwood Residential Acquisition Corporation, and EHL,
as amended by the Assignment of Representations and Warranties Agreement, dated
June 27, 2012, by and among the Seller, the Depositor, the Trustee, and EHL, and
acknowledged by the Master Servicer.

 

“Electronic Recording” A mortgage or a mortgage-related document created,
generated, sent, communicated, received, or stored by electronic means (that
complies with the requirements of the Electronic Signatures in Global and
National Commerce Act or the Uniform Electronic Transactions Act, as applicable)
that has been accepted for recording by a participating county land records
office which accepts such electronic record of a mortgage or a mortgage-related
document as an alternative to recordation of the original paper form of such
document.

 

“Exception” With respect to any Mortgage Loan any variance from the requirements
of Section 3.1 hereof with respect to the Mortgage Files (taking into
consideration the right to deliver certified copies in lieu of original
documents in certain circumstances).

 

“Exception Report” The list, in the format of Annex 1, of Mortgage Loans
delivered by the Custodian to the Trustee as provided in Section 3.2 hereof,
reflecting the Mortgage Loans held by the Custodian, which includes codes
indicating any Exceptions with respect to each Mortgage Loan listed thereon.

 

“Exchange Act” The Securities Exchange Act of 1934, as amended, and the rules
and regulations thereunder.

 

“FAM” Franklin American Mortgage Company, a Tennessee corporation.

 

“FAM MLSA” The Flow Mortgage Loan Purchase and Sale Agreement dated as of August
1, 2011, between Redwood Residential Acquisition Corporation, and FAM, as
amended by the Assignment of Representations and Warranties Agreement, dated
June 27, 2012, by and among the Seller, the Depositor, the Trustee, and FAM, and
acknowledged by the Master Servicer.

 

3

 

 

“FCM” Flagstar Capital Markets Corporation, a Delaware corporation.

 

“FCM MLSA” The Flow Mortgage Loan Purchase and Sale Agreement dated as of May
23, 2011, between Redwood Residential Acquisition Corporation, and FCM, as
amended by the Assignment of Representations and Warranties Agreement, dated
June 27, 2012, by and among the Seller, the Depositor, the Trustee, and FCM, and
acknowledged by the Master Servicer.

 

“FRB” First Republic Bank, a California corporation.

 

“FRB MLSA” The Flow Mortgage Loan Sale and Servicing Agreement, dated as of July
1, 2010, between Redwood Residential Acquisition Corporation and FRB, as amended
by the Assignment, Assumption and Recognition Agreement, dated June 27, 2012, by
and among the Seller, the Depositor, the Trustee, and FRB, and acknowledged by
the Master Servicer.

 

“FRE” Fremont Bank, a California state chartered financial institution.

 

“FRE MLSA” The Flow Mortgage Loan Purchase and Sale Agreement dated as of August
1, 2011, between Redwood Residential Acquisition Corporation, and FRE, as
amended by the Assignment of Representations and Warranties Agreement, dated
June 27, 2012, by and among the Seller, the Depositor, the Trustee, and FRE, and
acknowledged by the Master Servicer.

 

“GFC” GuardHill Financial Corporation, a national banking association.

 

“GFC MLSA” The Flow Mortgage Loan Purchase and Sale Agreement dated as of
October 1, 2011, between Redwood Residential Acquisition Corporation, and GFC,
as amended by the Assignment of Representations and Warranties Agreement, dated
June 27, 2012, by and among the Seller, the Depositor, the Trustee, and GFC, and
acknowledged by the Master Servicer.

 

“Master Servicer” Wells Fargo Bank, N.A., and its successors and assigns, as
master servicer of the Mortgage Loans under the Pooling and Servicing Agreement.

 

“MERS” Mortgage Electronic Registration Systems, Inc., a corporation organized
and existing under the laws of the State of Delaware, or any successor thereto.

 

“MERS Mortgage Loan” Any Mortgage Loan registered with MERS on the MERS® System.

 

“MERS® System” The system of recording transfers of mortgages electronically
maintained by MERS.

 

“MIN” The Mortgage Identification Number for any MERS Mortgage Loan.

 

“Mortgage” The original mortgage, deed of trust or other instrument creating a
first lien on the Mortgaged Property.

 

“Mortgage Certificates” As defined in the first paragraph of this Custodial
Agreement.

 

4

 

 

“Mortgage File” A legal-sized pocket folder containing the Mortgage Loan
documents described in Section 3.1 that is labeled in the upper right-hand
corner to identify clearly the Servicer, the Trustee, the mortgagor, the
Mortgage Loan number and any previous Mortgage Loan number.

 

“Mortgage Loan” A loan identified on a Mortgage Loan Schedule.

 

“Mortgage Loan Schedule” The electronic transmission of Mortgage Loans
substantially in the form of Exhibit B. Such list shall set forth the following
information with respect to each Mortgage Loan:

(1)the loan number;

(2)the street address (including unit number, city, state) of the related
mortgaged property;

(3)mortgagor name;

(4)original principal balance of the Mortgage Loan;

(5)stated maturity date;

(6)mortgage interest rate;

(7)origination date;

(8)first payment date;

(9)principal and interest

(10)with respect to each ARM loan, the first adjustment date;

(11)with respect to each ARM loan, the maximum mortgage interest rate;

(12)with respect to each ARM loan, the periodic rate cap;

(13)with respect to each ARM loan, the gross margin;

(14)rounding method;

(15)ARM rounding percent;

(16)ARM look back;

(17)ARM index;

(18)Interest only flag;

(19)Interest only term;

(20)a code indicating if the Mortgage Loan is a MERS Mortgage Loan and, if so,
the MIN;

(21)a code indicating if the Mortgage Loan is a Co-op Loan; and

(22)Servicer loan ID.

 

“Mortgage Note” The original executed note or other evidence of indebtedness of
a Mortgagor under a Mortgage Loan.

 

“Mortgaged Property” The underlying property securing the Mortgage Loan.

 

“Mortgagor” The obligor on a promissory note.

 

“Opinion of Counsel” A written opinion of counsel acceptable to the Custodian.

 

“Originator” Each of APM, BCM, BEN, CCM, CMC, CTB, EHL, FAM, FCM, FRB, FRE, GFC,
PHH, PL, PSB, SFS, SSB or WMC, and their respective successors and assigns, in
its role as seller of the Mortgage Loans under the APM MLSA, the BCM MLSA, the
BEN MLSA, the CCM MLSA, the CMC MLSA, the CTB MLSA, the EHL MLSA, the FAM MLSA,
the FCM MLSA, the FRB MLSA, the FRE MLSA,the GFC MLSA, the PHH MLSA, the PL
MLSA, the SFS MLSA, the SSB MLSA or the WMC MLSA, as applicable.

 

5

 

 

“Person” Any individual, corporation, company, voluntary association,
partnership, joint venture, limited liability company, trust, unincorporated
association or government (or any agency, instrumentality or political
subdivision thereof).

 

“PHH” PHH Mortgage Corporation, a New Jersey corporation.

 

“PHH MLSA” The Mortgage Loan Flow Purchase, Sale & Servicing Agreement, dated as
of July 21, 2010, between Redwood Residential Acquisition Corporation and PHH,
as amended by the Assignment, Assumption and Recognition Agreement, dated June
27, 2012, by and among the Seller, the Depositor, the Trustee, and PHH, and
acknowledged by the Master Servicer.

 

“PHH Mortgage Loan” Any Mortgage Loan originated or acquired by PHH.

 

“PL” PrimeLending, a PlainsCapital Company, a Texas corporation.

 

“PL MLSA” The Flow Mortgage Loan Purchase and Sale Agreement, dated as of
January 30, 2011, between Redwood Residential Acquisition Corporation, and PL,
as amended by the Assignment of Representations and Warranties Agreement, dated
June 27, 2012, by and among the Seller, the Depositor, the Trustee, and PL, and
acknowledged by the Master Servicer.

 

“Pooling and Servicing Agreement” As defined in the first paragraph of this
Custodial Agreement.

 

“Proprietary Lease” The lease on a co-op unit evidencing the possessory interest
of the owner of the Co-op Shares in such co-op unit.

 

“PSB” Provident Savings Bank, a national banking association.

 

“PSB MLSA” The Flow Mortgage Loan Purchase and Sale Agreement, dated as of
October 1, 2011, between Redwood Residential Acquisition Corporation, and PSB,
as amended by the Assignment of Representations and Warranties Agreement, dated
June 27, 2012, by and among the Seller, the Depositor, the Trustee, and PSB, and
acknowledged by the Master Servicer.

 

“Rejected Release Request” A Request for Release that is rejected because (i)
the Custodian no longer has custody of the Mortgage File or (ii) the Request for
Release is improperly prepared.

 

“Request for Release” A request for a release from a Servicer or the Master
Servicer of a Mortgage File either in an electronic format or signed by an
Authorized Representative of a Servicer or the Master Servicer, in the form
attached hereto as Exhibit F.

 

“Securities Administrator” Wells Fargo Bank, N.A., as securities administrator
under the Pooling and Servicing Agreement.

 

6

 

 

“Seller” Redwood Residential Acquisition Corporation, as seller of the Mortgage
Loans under the Mortgage Loan Purchase and Sale Agreement, dated June 27, 2012,
by and between Redwood Residential Acquisition Corporation and Sequoia
Residential Funding, Inc.

 

“Servicer” Each of CEN, FRB, or PHH, and their respective successors and
assigns, in its role as servicer of the Mortgage Loans under the CEN MLSA, the
FRB MLSA, or the PHH MLSA, as applicable.

 

“SFS” United Shore Financial Services, LLC, a Michigan limited liability
company.

 

“SFS MLSA” The Flow Mortgage Loan Purchase and Sale Agreement dated as of
December 1, 2011, between Redwood Residential Acquisition Corporation, and SFS,
as amended by the Assignment of Representations and Warranties Agreement, dated
June 27, 2012, by and among the Seller, the Depositor, the Trustee, and SFS, and
acknowledged by the Master Servicer.

 

“SSB” Sterling Savings Bank, a Washington state-chartered banking institution.

 

“SSB MLSA” The Flow Mortgage Loan Purchase and Sale Agreement, dated as of June
1, 2011, between Redwood Residential Acquisition Corporation, and SSB, as
amended by the Assignment of Representations and Warranties Agreement, dated
June 27, 2012, by and among the Seller, the Depositor, the Trustee, and SSB, and
acknowledged by the Master Servicer.

 

“Trust Fund” The trust fund created pursuant to the Pooling and Servicing
Agreement.

 

“WMC” Wintrust Mortgage, a division of Barrington Bank and Trust, an Illinois
corporation.

 

“WMC MLSA” The Flow Mortgage Loan Purchase and Sale Agreement dated as of June
1, 2011, between Redwood Residential Acquisition Corporation, and WMC, as
amended by the Assignment of Representations and Warranties Agreement, dated
June 27, 2012, by and among the Seller, the Depositor, the Trustee, and WMC, and
acknowledged by the Master Servicer.

 

7

 

 

ARTICLE 2.

CUSTODIAL TERMS

 

Section 2.1. Appointment of Custodian. The Trustee hereby appoints the Custodian
to act as custodian of the Mortgage Files for the Mortgage Loans delivered to
the Custodian pursuant to this Custodial Agreement and the Custodian hereby
accepts such appointment.

 

Section 2.2. Custodian Fees. The Master Servicer hereby agrees to pay the
Custodian, out of its own funds and not funds of the Trust Fund, the fees and
expenses of the Custodian as described on Exhibit E attached hereto. The
obligation of the Master Servicer to pay the fees for services described on
Exhibit E hereto shall apply to the Custodian’s services until the termination
of this Custodial Agreement, unless the parties hereto mutually agree upon a
different schedule. All fees and expenses of the Custodian for services not
described in this Custodial Agreement or Exhibit E shall be reimbursed by the
Trust Fund, subject to the limitations on reimbursements in clause (B) of the
definition of Available Distribution Amount in the Pooling and Servicing
Agreement.

 

All of the Custodian’s fees and expenses shall be due upon receipt of an invoice
from the Custodian. The Master Servicer shall notify the Custodian in writing of
any disputed fees or expenses within 60 days of the invoice date, specifying the
subject matter of the dispute. The obligations of the Master Servicer to pay
Custodian for such fees and expenses in connection with services provided by
Custodian hereunder can be transferred along with the assignment of this
Custodial Agreement. All accrued and unpaid fees and expenses and any other
amounts due and owing to the Custodian under this Custodial Agreement shall
survive the termination, resignation or removal of the Custodian.

 

Upon the issuance of the Mortgage Certificates, the Depositor shall pay to the
Custodian a loan file review fee of $4.00 per Mortgage File. The Depositor shall
not be responsible for any other fees or expenses of the Custodian under this
Custodial Agreement, other than as set forth on Exhibit E hereto.

 

ARTICLE 3.

CUSTODY OF MORTGAGE DOCUMENTS

 

Section 3.1. Delivery of Mortgage Files. The Depositor shall deliver or cause to
be delivered to the Custodian, on a date mutually agreed upon among the parties
hereto, a Mortgage Loan Schedule and, to the extent made available to the
Depositor, the following documents for each Mortgage Loan listed on such
Mortgage Loan Schedule, to be held by the Custodian for the benefit of the
Trustee:

 

8

 

 

(a)With respect to any Mortgage Loan that is not a Co-op Loan:

  

(i)The original Mortgage Note, bearing all intervening endorsements, endorsed,
“Pay to the order of                     , without recourse” and signed in the
name of the applicable Originator, by an authorized officer or, in the case of a
Mortgage Loan serviced by FRB, if the original Mortgage Note has been lost or
destroyed, a copy of the note together with a lost note affidavit. In the event
that the Mortgage Loan was acquired by the Originator in a merger, the
endorsement must be by the applicable Originator, as
“[APM/BCM/BEN/CCM/CMC/CTB/EHL/FAM/FCM/FRB/FRE/GFC/PHH/PL/PSB/SFS/SSB/WMC],
successor by merger to [name of predecessor]”; and in the event that the
Mortgage Loan was acquired or originated by APM, BCM, BEN, CCM, CMC, CTB, EHL,
FAM, FCM, FRB, FRE, GFC, PHH, PL, PSB, SFS, SSB or WMC while doing business
under another name, the endorsement must be by APM, BCM, BEN, CCM, CMC, CTB,
EHL, FAM, FCM, FRB, FRE, GFC, PHH, PL, PSB, SFS, SSB or WMC, as the case may be,
“[APM/BCM/BEN/CCM/CMC/CTB/EHL/FAM/FCM/FRB/FRE/GFC/PHH/PL/PSB/SFS/SSB/WMC],
formerly known as [previous name]”. In the event the mortgagee shown on the
Mortgage Note is not APM, BCM, BEN, CCM, CMC, CTB, EHL, FAM, FCM, FRB, FRE, GFC,
PHH, PL, PSB, SFS, SSB or WMC, the endorsement on the Mortgage Note must also
reflect a complete chain of title to APM, BCM, BEN, CCM, CMC, CTB, EHL, FAM,
FCM, FRB, FRE, GFC, PHH, PL, PSB, SFS, SSB or WMC, as applicable.

 

(ii)The original Mortgage, or a copy of the Mortgage, with evidence of recording
thereon certified by the appropriate recording office to be a true copy of the
recorded Mortgage, or, if the original Mortgage has not yet been returned from
the recording office, a copy of the original Mortgage together with a
certificate of either the closing attorney, an officer of the title insurer
which issued the related title insurance policy or an officer of APM, BCM, BEN,
CCM, CMC, CTB, EHL, FAM, FCM, FRB, FRE, GFC, PHH, PL, PSB, SFS, SSB or WMC, as
applicable, certifying that the copy is a true copy of the original of the
Mortgage which has been delivered by such officer or attorney for recording in
the appropriate recording office of the jurisdiction in which the Mortgaged
Property.

 

(iii)In the case of each Mortgage Loan that is not a MERS Mortgage Loan, the
original assignment of the Mortgage from the applicable Originator, prepared in
blank, which assignment shall be in form and substance acceptable for recording.
In the event that the Mortgage Loan was acquired by such Originator in a merger,
the assignment must be by APM, BCM, BEN, CCM, CMC, CTB, EHL, FAM, FCM, FRB, FRE,
GFC, PHH, PL, PSB, SFS, SSB or WMC, as the case may be,
“[APM/BCM/BEN/CCM/CMC/CTB/EHL/FAM/FCM/FRB/FRE/GFC/PHH/PL/PSB/SFS/SSB/WMC],
successor by merger to [name of predecessor]”; and in the event that the
Mortgage Loan was acquired or originated by an Originator while doing business
under another name, the assignment must be by such Originator,
“[APM/BCM/BEN/CCM/CMC/CTB/EHL/FAM/FCM/FRB/FRE/GFC/PHH/PL/PSB/SFS/SSB/WMC],
formerly known as [previous name]”. In the event the mortgagee shown in the
Mortgage Note is not APM, BCM, BEN, CCM, CMC, CTB, EHL, FAM, FCM, FRB, FRE, GFC,
PHH, PL, PSB, SFS, SSB or WMC, executed assignments of mortgage with respect to
each originator and prior owner must be delivered. In the case of each PHH
Mortgage Loan that is a MERS Mortgage Loan, the original assignment of the
Mortgage from MERS, prepared in blank, which assignment shall be in form and
substance acceptable for recording.

 

(iv)The original policy of title insurance, or a certified true and complete
copy of such policy, or an uncertified copy of such policy or, if the policy has
not yet been issued, a copy of the written commitment or interim binder issued
by the title insurance company.

 

9

 

 

(v)Originals, or certified true copies from the appropriate recording office, of
any intervening assignments of the Mortgage with evidence of recording thereon.

 

(vi)Originals or copies of all assumption and modification agreements, if any,
or, in the case of a Mortgage Loan originated by PHH or SSB, if the original
assumption and modification agreement has not yet been returned from the
recording office, a certified copy of such assumption and modification
agreement.

 

(vii)Originals or copies of each power of attorney, surety agreement and
guaranty agreement.

 

(viii)With respect to a Mortgage Loan originated by any Originator other than
PHH, the original or a copy of any security agreement, chattel mortgage or
equivalent document executed in connection with the Mortgage, if any.

 

(b)With respect to each Co-op Loan:

 

(i)the original Mortgage Note together with any applicable riders, endorsed in
blank, with all prior and intervening endorsements as may be necessary to show a
complete chain of endorsements and, in the case of a Co-op Loan originated by
PHH, the original or a copy of the guaranty of the Co-op Loan, if any;

 

(ii)the original security agreement;

 

(iii)the original proprietary lease and an original assignment of the
proprietary lease in blank;

 

(iv)the original recognition agreement;

 

(v)the original stock certificate representing the Co-op Shares and original
stock power in blank;

 

(vi)the original UCC-1 financing statement with evidence of filing; and

 

(vii)the original UCC-3 assignment in blank.

 

If with respect to any Mortgage Loan there is a not a complete chain of
endorsements, the Custodian shall so state in the Exception Report.

 

With respect to any documents which have been delivered or are being delivered
to recording offices for recording and have not been returned in time to permit
their delivery hereunder at the time required, in lieu of delivering such
original documents, the Depositor shall deliver or shall cause to be delivered
to the Custodian a copy thereof certified as a true, correct and complete copy
of the original which has been transmitted for recordation, if available to the
Depositor. The Depositor shall deliver or shall cause to be delivered such
original documents to the Custodian promptly when they are received.

 

10

 

 

The Custodian hereby acknowledges that the Mortgage File and any other
documents, instruments or papers relating to a Mortgage Loan now or hereafter
deposited with the Custodian (and not released in accordance with this Custodial
Agreement) will be held by the Custodian as the duly appointed agent of the
Trustee.

 

Section 3.2. Review of Mortgage Files. The Custodian shall review items in
Section 3.1(a)(i) through (viii) and Section 3.1(b)(i) through (vii) (if
applicable) of the Mortgage File and report to the Trustee any exceptions within
one Business Day following the Delivery Date, or, if more than 200 Mortgage
Files are delivered on the same day, within one additional Business Day
following the Delivery Date for each additional 100 Mortgage Files delivered to
the Custodian on a Delivery Date. Furthermore, the Custodian shall compare the
Mortgage Note to items (1) through (9), and (if applicable) items (10) through
(21), set forth in the Mortgage Loan Schedule of this Custodial Agreement. With
respect to Section 3(b)(iv), the Custodian shall have no obligation to compare
the date of the funding of any Mortgage Loan or the lien priority of any
Mortgage Loan with the information in the title policy.

 

Section 3.3. Certifications and Reports. Upon the completion of its review of
each Mortgage File pursuant to Section 3.2 hereof, the Custodian shall deliver
to the Trustee, the Depositor, the Seller, and the applicable Originator (in an
electronic format), a Certification in the form of Exhibit G with respect to the
related Mortgage Loans, in which the Custodian shall certify that such Mortgage
Loans are held for the Trustee, and that, as to each Mortgage Loan listed on the
Mortgage Loan Schedule (other than any Mortgage Loan paid in full or any
Mortgage Loan specifically identified in such certification as not covered by
such certification), (i) all documents described in Section 3.1(a), and if
applicable, all documents described in Section 3.1(b), of this Custodial
Agreement are in its possession, and (ii) such documents have been reviewed by
the Custodian and appear on their face to be regular and to relate to such
Mortgage Loan and satisfy the requirements set forth in Section 3.1 and the
Mortgage Note conforms to the Mortgage Loan Schedule items specified in Section
3.1.

 

If the Custodian determines from such verification that any discrepancy or
deficiency exists with respect to a Mortgage File, the Custodian shall note such
discrepancy on the schedule of exceptions attached to the Certification (the
“Exception Report”). Each Exception Report shall list all Exceptions using such
codes substantially as listed on Annex 1. Each Exception Report shall be
superseded by a subsequently issued Exception Report and shall replace the then
existing Exception Report.

 

Within 60 days after the Closing Date (as defined in the Pooling and Servicing
Agreement), the Depositor shall complete or cause to be completed the
assignments of mortgage (“Assignments of Mortgage”) in the name of “Christiana
Trust, a division of Wilmington Savings Fund Society, FSB, as Trustee, for
Sequoia Mortgage Trust Mortgage Pass-Through Certificates, Series 2012-3” (or
shall prepare or cause to be prepared new forms of Assignment of Mortgage so
completed in the name of the Trustee) for each PHH Mortgage Loan (including each
PHH Mortgage Loan that is a MERS Mortgage Loan), and for each other Mortgage
Loan that is not a MERS Mortgage Loan. The Custodian shall release such
completed Assignments of Mortgage to the Depositor or its designee for recording
and the Depositor shall cause such recorded Assignments of Mortgage (or, in lieu
of the original recorded Assignment of Mortgage, a duplicate or conformed copy
of the Assignment of Mortgage, together with a certificate of receipt from the
recording office, certifying that such copy represents a true and correct copy
of the original and that such original has been or is currently submitted to be
recorded in the appropriate governmental recording office of the jurisdiction
where the Mortgaged Property is located) to be returned to the Custodian within
270 days after the Closing Date, and added to the Mortgage Files. On the 270th
day after the Closing Date (or the first Business Day thereafter) the Custodian
shall deliver a final Certification in the form annexed hereby as Exhibit G to
the Trustee, against receipt of the prior Certification from the Trustee for
cancellation.

 

11

 

 

In the event a Certification is lost, destroyed or otherwise unavailable or a
revised Certification is required, upon written request to the Custodian, the
Custodian will issue a new Certification. Upon the issuance of a new
Certification, the prior Certification for such Mortgage Loans shall be deemed
canceled. The Custodian shall be under no duty or obligation to inspect, review
or examine any documents, instruments, certificates or other papers constituting
part of the Mortgage File to determine that the same are genuine, enforceable,
recordable or appropriate for the represented purpose, that they have actually
been recorded or that they are other than what they purport to be on their face.

 

Section 3.4. Release of Mortgage Files.

 

(a)Upon the payment in full of a Mortgage Loan and within two Business Days of
its receipt of a Request for Release, the Custodian will either (i) release the
related Mortgage File to or upon the order of the requesting party, as directed
in the Request for Release, or (ii) notify the requesting party in writing or in
a mutually agreed upon electronic format of the Rejected Release Request and
take no further action on the Request for Release.

 

(b)Upon the purchase or repurchase of any Mortgage Loan or the substitution of
any Mortgage Loan pursuant to the APM MLSA, the BCM MLSA, the BEN MLSA, the CCM
MLSA, the CMC MLSA, the CTB MLSA, the EHL MLSA, the FAM MLSA, the FCM MLSA, the
FRB MLSA, the FRE MLSA, the GFC MLSA, the PHH MLSA, the PL MLSA, the PSB MLSA,
the SFS MLSA, the SSB MLSA or the WMC MLSA, or the Pooling and Servicing
Agreement and within two Business Days of its receipt of a Request for Release,
the Custodian will either (i) release the related Mortgage File to or upon the
order of the requesting party, as directed in the Request for Release, or (ii)
notify the requesting party in writing or in a mutually agreed upon electronic
format of the Rejected Release Request and take no further action on the Request
for Release.

 

(c)Upon the foreclosure of any Mortgage Loan or to facilitate modification,
enforcement, and collection procedures with respect to any Mortgage Note and
within two Business Days of its receipt of a Request for Release, the Custodian
will either (i) release the related Mortgage File to the requesting party as
directed in the Request for Release, or (ii) notify the requesting party in
writing or in a mutually agreed upon electronic format of the Rejected Release
Request and take no further action on the Request for Release.

 

(d)From time to time and as appropriate for the sale to a third party purchaser
of any of the Mortgage Loans, the Custodian is hereby authorized, upon receipt
of a Request for Release from a requesting party, to release or cause to be
released to the related third party purchaser the Mortgage Loans set forth in
such Request for Release together with a transmittal letter substantially in the
form attached hereto as Exhibit H. Upon receipt of the payoff amount for such
sale and notice thereof from the Securities Administrator, the Trustee will
provide the Custodian written notification of its release of interest in such
Mortgage Loans;

 

12

 

 

(e)Any Certification issued while any Mortgage File is held by a party other
than the Custodian shall reflect that the Custodian holds such Mortgage File as
custodian pursuant to this Custodial Agreement, but the Exception Report shall
specify that the Custodian has released such Mortgage File to the Person
specified therein pursuant to this Section 3.4. Upon receipt of a written
certification from the Master Servicer or a Servicer to the Custodian that a
Mortgage Loan has been liquidated, the Custodian shall thereupon reflect any
such liquidation on its Mortgage Loan Schedule.

 

(f)Notwithstanding the foregoing and unless otherwise required by state law, as
notified by the Master Servicer, in the event the Custodian receives a Request
for Release within five (5) days of the Delivery Date, the Custodian shall have
a reasonable period of time to release the Mortgage File in accordance with this
Section 3.4.

 

Each person initially authorized to give and receive notices, requests and
instructions and to deliver certificates and documents in connection with this
Custodial Agreement on behalf of the Trustee, the Depositor, APM, as an
Originator, BCM, as an Originator, BEN, as an Originator, CCM, as an Originator,
CEN, as a Servicer, CMC, as an Originator, CTB, as an Originator, EHL, as an
Originator, FAM, as an Originator, FCM, as an Originator, FRB, as a Servicer and
as an Originator, FRE, as an Originator, GFC, as an Originator, PHH, as a
Servicer and as an Originator, PL, as an Originator, PSB, as an Originator, SFS,
as an Originator, SSB, as an Originator and WMC, as an Originator, or as the
Master Servicer, is listed, together with the specimen signature for such
person, on Exhibit D-1, Exhibit D-2, Exhibit D-3A, Exhibit D-3B, Exhibit D-3C,
Exhibit D-3D, Exhibit D-3E, Exhibit D-3F, Exhibit D-3G, Exhibit D-3H, Exhibit
D-3I, Exhibit D-3J, Exhibit D-3K, Exhibit D-3L, Exhibit D-3M, Exhibit D-3N,
Exhibit D-3O, Exhibit D-3P, Exhibit D-3Q, Exhibit D-3R, Exhibit D-3S and Exhibit
D-4 (each person so authorized from time to time, an “Authorized
Representative”).

 

From time to time, the Trustee, the Depositor, the Seller, the Master Servicer,
a Servicer or an Originator may deliver to the Custodian a certification in the
form of Exhibit C hereof, reflecting changes in the respective list of
Authorized Representatives, but the Custodian shall be entitled to rely
conclusively on the each current list of Authorized Representatives until
receipt of a superseding certification in the form of Exhibit C hereof.

 

Section 3.5. Inspection of Mortgage Files. Upon at least two Business Days prior
written notice to the Custodian, a Servicer, or the agent of such Servicer, may
inspect and examine, at any time during ordinary business hours of the
Custodian, any or all Mortgage Files relating to Mortgage Loans serviced by such
Servicer that are in the possession, or under the control of, the Custodian.
Such Servicer shall pay all fees, costs, and expenses incurred by the Custodian
in connection with any such inspection and/or examination.

 

Section 3.6. Copies of Mortgage Files. Upon at least two Business Days prior
written notice to the Custodian, the Custodian shall provide the Trustee with
copies of any document or documents contained in the Mortgage File for any
Mortgage Loan. The Master Servicer shall pay copy fees and expenses as provided
in Exhibit E attached hereto.

 

13

 

 

Section 3.7. Documents Missing from Mortgage Files. Upon the request of the
Trustee or the Depositor, the Custodian shall, not later than one Business Day
after receipt of such request, provide to the Depositor or the Trustee, as the
case may be, a list of all the Mortgage Loans for which Custodian holds a
Mortgage File pursuant to this Custodial Agreement and a list of documents
missing from each Mortgage File. Such list may be in the form of a copy of the
Mortgage Loan Schedule with manual deletions to specifically denote any Mortgage
Loans paid off, liquidated or repurchased since the date of this Custodial
Agreement.

 

ARTICLE 4.

CONCERNING THE CUSTODIAN

 

Section 4.1. Custodian May Resign: Trustee May Remove Custodian.

 

(a)The Custodian may resign from the obligations and duties hereby imposed upon
it as such obligations and duties relate to its acting as Custodian of any or
all of the Mortgage Loans by giving 60 days’ written notice thereof to the
Trustee. Upon receiving such notice of resignation, the Trustee shall either (i)
take custody of the Mortgage Files itself and give prompt notice thereof to
Custodian or (ii) promptly appoint a successor Custodian by written instrument,
in duplicate, which instrument shall be delivered to the resigning Custodian and
to the successor Custodian. If the Trustee shall not have taken custody of the
Mortgage Files and no successor Custodian shall have been so appointed and have
accepted appointment within 30 days after the giving of such notice of
resignation, the resigning Custodian may petition any court of competent
jurisdiction for the appointment of a successor Custodian. Any and all fees and
expenses incurred by the Custodian relating to any such petition shall be paid
by the Custodian.

 

(b)The Trustee may remove the Custodian for cause upon 60 days’ prior written
notice. In such event, the Trustee shall either (i) take custody of the Mortgage
Files itself and give prompt notice thereof to Custodian or (ii) promptly
appoint a successor Custodian by written instrument, in duplicate, which
instrument shall be delivered to the removed Custodian and to the successor
Custodian. In the event of the removal of the Custodian for cause, the Master
Servicer shall pay any release fee charged by the Custodian. In the event of any
such removal, the Custodian shall promptly transfer to the successor custodian,
as directed by Trustee, all Mortgage Files being administered under this
Custodial Agreement relating to such Mortgage Loans. The cost and expenses
relating to such file transfer shall be paid by the Custodian. If the Trustee
shall not have taken custody of the Mortgage Files and no successor Custodian
shall have been so appointed and have accepted appointment within 30 days after
the giving of such notice of removal, the removed Custodian may petition any
court of competent jurisdiction for the appointment of a successor Custodian.
Any and all fees and expenses incurred by the Custodian relating to any such
petition shall be paid by the Custodian.

 

(c)In the event of resignation by the Custodian or removal of the Custodian by
the Trustee due to a breach of this Agreement by the Custodian, then the cost
and expenses of transfer of the Mortgage Files shall be the responsibility of
the Custodian; provided, however, in the event that the Custodian terminates its
obligations and resigns hereunder due in part to nonpayment of the Custodian’s
fees or expenses that are the responsibility of the Master Servicer hereunder,
then such transfer shall be at the expense of the Master Servicer.

 

14

 

 

(d)In the event that the Custodian moves any Mortgage File from the state where
the Mortgage Files are initially kept pursuant to this Agreement, the Custodian
shall provide prompt written notice to the Trustee of the location of such
Mortgage File.

 

(e)No resignation or termination of the Custodian shall be effective hereunder
until the Trustee or a successor Custodian acceptable to the Trustee and the
Depositor has assumed the duties of Custodian hereunder. The Master Servicer
shall pay all the fees and expenses of a successor Custodian to the extent any
such fees and expenses are required to be paid by the Master Servicer as
specified in Exhibit E.

 

Section 4.2. Merger or Consolidation of Custodian. Any entity into which the
Custodian may be merged or converted or with which it may be consolidated, or
any entity resulting from any merger, conversion, or consolidation to which the
Custodian shall be a party, or any entity succeeding to the business of the
Custodian, shall be the successor of the Custodian hereunder, without the
execution or filing of any paper or any further act on the part of any of the
parties hereto, anything herein to the contrary notwithstanding.

 

Section 4.3. Limitation of Custodian’s Duties. The Custodian shall have no
duties or obligations other than those specifically set forth herein or as may
subsequently be agreed to in writing by the parties hereto. The Custodian:

 

(a)may consult with counsel and any Opinion of Counsel shall be full and
complete authorization and protection in respect of any action taken, suffered
or omitted by it hereunder in good faith and in accordance with such opinion of
counsel; and shall not be liable for any error of judgment, or for any act done
or step taken or omitted by it, in good faith, unless it shall be provided that
the Custodian was negligent in ascertaining the pertinent facts;

 

(b)shall use the same degree of care and skill as is reasonably expected of
financial institutions acting in comparable capacities, provided that this
subsection shall not be interpreted to impose upon the Custodian a higher
standard of care than that set forth herein;

 

(c)will be regarded as making no representations and having no responsibilities
as to the validity, perfectibility, sufficiency, value, genuineness, ownership
or transferability of the Mortgage Loans, and will not be required to and will
not make any representations as to the validity, value, perfectibility,
genuineness, ownership or transferability of the Mortgage Loans;

 

(d)may rely on and shall be protected in acting upon any certificate,
instrument, opinion, notice, letter, facsimile or other document delivered to it
and in good faith believed by it to be genuine and to have been signed by the
proper party or parties; may rely on and shall be protected in acting upon the
written instructions of the Trustee and such employees and representatives of
the Trustee as the Trustee may hereinafter designate in writing;

 

(g)shall not be responsible for the validity and perfection of the Trustee’s
security interest in the Mortgage Loans hereunder, other than the Custodian’s
obligation to take possession of the Mortgage Files as set forth in Section 3.1
hereof, and makes no representation or warranty with respect to, the validity,
adequacy or perfection of any lien upon or security interest in any Mortgage
File;

 

15

 

 

(h)shall have no responsibility or duty with respect to any Mortgage Files while
not in its possession;

 

(i)shall be under no obligation to make any investigation into the facts or
matters stated in any resolution, exhibit, request, representation, opinion,
certificate, statement, acknowledgement, consent, order or document in the
Mortgage Files;

 

(j)shall not be liable with respect to any action taken or omitted to be taken
in accordance with any written direction, instruction, acknowledgement, consent
or any other communication that is from the Trustee or any other Person
specified herein and that complies with the provisions of this Custodial
Agreement.

 

(k)shall not be responsible for preparing or filing any reports or returns
relating to federal, state or local income taxes with respect to this Custodial
Agreement, other than for the Custodian’s compensation or for reimbursement of
expenses;

 

(l)shall have no duty to qualify to do business in any jurisdiction, other than
(i) any jurisdiction where any Mortgage File is or may be held by the Custodian
from time to time hereunder, and (ii) any jurisdiction where its ownership of
property or conduct of business requires such qualification and where failure to
qualify could have a material adverse effect on the Custodian or its property or
business or on the ability of the Custodian to perform it duties hereunder; and

 

(m)shall have no duty to ascertain whether or not any cash amount or payment has
been received by the Securities Administrator, any Servicer, any Originator, any
Mortgage Loan purchaser or seller, or any other third person.

 

(n)In the event that (i) the Trustee or the Custodian shall be served by a third
party with any type of levy, attachment, writ or court order with respect to any
Mortgage File or any document included within a Mortgage File or (ii) a third
party shall institute any court proceeding by which any Mortgage File or a
document included within a Mortgage File shall be required to be delivered
otherwise than in accordance with the provisions of this Custodial Agreement,
the Trustee or the Custodian (whichever is the party receiving such service)
shall promptly deliver or cause to be delivered to the applicable Servicer
copies of all court papers, orders, documents and other materials concerning
such proceedings. The Custodian shall, to the extent permitted by law and any
court order, continue to hold and maintain all Mortgage Files that are the
subject of such proceedings pending an order of a court of competent
jurisdiction permitting or directing disposition thereof. Upon final
determination of such court, and if permitted by such determination, the
Custodian shall dispose of such Mortgage File or any document included within
such Mortgage File as directed in writing by the applicable Servicer, which
shall give a direction consistent with such court determination. Neither the
Custodian nor the Trustee shall have any obligation to monitor or appear in any
such proceeding on behalf of or in the name of the Trustee. Expenses and fees
(including, without limitation, attorney’s fees and expenses) of the Custodian
or the Trustee, as applicable, incurred as a result of such proceedings shall be
reimbursed by the Trust Fund, subject to the limitations on reimbursements in
clause (B) of the definition of Available Distribution Amount in the Pooling and
Servicing Agreement.

 

16

 

 

The provisions of this Section 4.3 shall survive the resignation or removal of
the Custodian and the termination or transfer of this Custodial Agreement.

 

Section 4.4. Standard of Care; Indemnification.

 

(a)The Seller agrees to indemnify and hold harmless the Custodian and each of
the Custodian’s parent, affiliates, subsidiaries, directors, officers, employees
and agents against any and all claims, liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever, including reasonable attorneys’ fees and
expenses, that may be imposed on, incurred by, or asserted against it or them in
any way relating to or arising out of this Custodial Agreement or any action
taken or not taken by it or them under this Custodial Agreement or any related
document or agreement unless such claims, liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
were imposed on, incurred by or asserted against Custodian solely as a result of
the material breach by Custodian of its obligations hereunder, which breach was
caused by negligence, bad faith, or willful misconduct on the part of the
Custodian. The foregoing indemnification shall survive the termination or
transfer of this Custodial Agreement, and the resignation or removal of the
Custodian.

 

(b)The Custodian shall indemnify and hold harmless the Seller, the Depositor,
the Master Servicer (where the Master Servicer and the Custodian are not the
same entity) and the Trustee and each of their directors, officers, employees
and agents from and against any and all losses, liabilities, obligations,
damages, penalties, actions, judgments, suits, claims, costs, expenses
(including attorneys’ fees and related expenses), disbursements or any and all
other costs and expenses of any kind or nature whatsoever that may be incurred
in connection with, or arising out of, the Custodian’s willful misfeasance, bad
faith or negligence in the performance of its duties hereunder or by reason of
its reckless disregard for its obligations and duties hereunder, including but
not limited to its failure to produce (or provide evidence of delivery of), upon
any request hereunder, any Mortgage Note or other document or instrument
comprising a Mortgage File after the Custodian has certified that such document
or instrument was in its possession pursuant to the terms hereof. Neither the
Custodian nor any of its directors, officers, agents or employees, shall be
liable for any action taken or omitted to be taken by it or them hereunder or in
connection herewith in good faith and believed by it or them to be within the
purview of this Custodial Agreement, except as set forth above. In no event
shall the Custodian or its directors, officers, agents or employees be held
liable for any special, indirect or consequential damages resulting from any
action taken or omitted to be taken by it or any of them hereunder or in
connection herewith even if advised of the possibility of such damages. This
indemnification provided in this Section 4.4(b) shall survive the termination of
this Custodial Agreement and the resignation or removal of the Custodian
hereunder.

 

(c)No provision of this Custodial Agreement shall require the Custodian to
expend or risk its own funds or otherwise incur financial liability (other than
expenses or liabilities otherwise required to be incurred by the express terms
of this Custodial Agreement, including but not limited to Section 4.4(b) hereof)
in the performance of its duties under this Custodial Agreement if it shall have
reasonable grounds for believing that repayment of such funds or adequate
indemnity is not reasonably assured to it.

 

17

 

 

(d)If the Seller fails to indemnify the Custodian as required in this Section
4.4, the Trust Fund shall indemnify the Custodian as required under this Section
4.4, subject to the limitation on reimbursements described in clause (B) of the
definition of Available Distribution Amount in the Pooling and Servicing
Agreement.

 

Section 4.5. Force Majeure. The Custodian will not have any liability for
failure to perform or delay in performing duties set forth herein if the failure
or delay is due to an event of force majeure. A force majeure is an event or
condition beyond the Custodian’s control, such as, without limitation, a natural
disaster, civil unrest, state of war, or act of terrorism. The Custodian will
make reasonable efforts to prevent performance delays or disruptions in the
event of such occurrences.

 

Section 4.6. Accounting. On or before March 1st of each calendar year, beginning
with March 1, 2013, unless a Form 15 suspension notice has been filed on behalf
of the Trust Fund, and in each year in which the Depositor has instructed the
Securities Administrator to file Exchange Act reports, the Custodian shall, at
its own expense, cause a firm of independent public accountants (who may also
render other services to Custodian), which is a member of the American Institute
of Certified Public Accountants, to furnish to the Depositor, the Securities
Administrator, the Seller and each Servicer a report to the effect that such
firm that attests to, and reports on, the assessment made by such asserting
party pursuant to Section 4.7 below, which report shall be made in accordance
with standards for attestation engagements issued or adopted by the Public
Company Accounting Oversight Board.

 

Section 4.7. Compliance Certification. On or before March 1st of each calendar
year, beginning with March 1, 2013, unless a Form 15 suspension notice has been
filed on behalf of the Trust Fund, and in each year in which the Depositor has
instructed the Securities Administrator to file Exchange Act reports, the
Custodian shall deliver to the Depositor, the Securities Administrator, the
Seller and each Servicer a report regarding its assessment of compliance with
the servicing criteria identified in Exhibit I attached hereto, as of and for
the period ending the end of the fiscal year ending no later than December 31 of
the year prior to the year of delivery of the report, with respect to
asset-backed security transactions taken as a whole in which the Custodian is
performing any of the servicing criteria specified in Exhibit I and that are
backed by the same asset type backing such asset-backed securities. Each such
report shall include (a) a statement of the party’s responsibility for assessing
compliance with the servicing criteria applicable to such party, (b) a statement
that such party used the criteria identified in Item 1122(d) of Regulation AB
(17 C.F.R. §§229.1100-229.1123, as such may be amended from time to time, and
subject to such clarification and interpretation as have been provided by the
Commission in the adopting release (Asset-Backed Securities, Securities Act
Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005)) or by the staff
of the Commission, or as may be provided by the Commission or its staff from
time to time, “Regulation AB”) (§ 229.1122(d)) to assess compliance with the
applicable servicing criteria, (c) disclosure of any material instance of
noncompliance identified by such party, and (d) a statement that a registered
public accounting firm has issued an attestation report on such party’s
assessment of compliance with the applicable servicing criteria, which report
shall be delivered by the Custodian as provided in this Section 4.7.

 

18

 

 

Section 4.8. Subcontracting. The Custodian has not and shall not engage any
subcontractor which is “participating in the servicing function” within the
meaning of Item 1122 of Regulation AB.

 

ARTICLE 5.

REPRESENTATIONS AND WARRANTIES

 

Section 5.1. Capital Requirements. The Custodian represents, warrants, and
covenants that:

 

(a)The Custodian is (i) a national banking association duly organized, validly
existing and in good standing under the laws of the United States and (ii) duly
qualified and in good standing and in possession of all requisite authority,
power, licenses, permits and franchises in order to execute, deliver and comply
with its obligations under the terms of this Custodial Agreement. Nothing in
this Agreement shall be deemed to impose on the Custodian any duty to qualify to
do business in any jurisdiction, other than (i) any jurisdiction where any
Mortgage Loan is or may be held by the Custodian from time to time hereunder,
and (ii) any jurisdiction where its ownership of property or conduct of business
requires such qualification and where failure to qualify could have a material
adverse effect on the Custodian or its property or business or on the ability of
the Custodian to perform it duties hereunder;

 

(b)The execution, delivery and performance of this Custodial Agreement have been
duly authorized by all necessary corporate action and the execution and delivery
of this Custodial Agreement by the Custodian in the manner contemplated herein
and the performance of and compliance with the terms hereof by it will not (i)
violate, contravene or create a default under any applicable laws, licenses or
permits to the best of its knowledge, or (ii) violate, contravene or create a
default under any charter document or bylaw of the Custodian or, to the best of
the Custodian’s knowledge, any contract, agreement or instrument to which the
Custodian or by which any of its property may be bound and will not result in
the creation of any lien, security interest or other charge or encumbrance upon
or with respect to any of its property;

 

(c)The execution and delivery of this Custodial Agreement by the Custodian and
the performance of and compliance with its obligations and covenants hereunder
do not require the consent or approval of any governmental authority, or, if
such consent or approval is required, it has been obtained; and

 

(d)This Custodial Agreement, and each Certification issued hereunder, when
executed and delivered by the Custodian will constitute valid, legal and binding
obligations of the Custodian, enforceable against the Custodian in accordance
with their respective terms, except (i) as the enforcement thereof may be
limited by applicable debtor relief laws and (ii) that certain equitable
remedies may not be available regardless of whether enforcement is sought in
equity or at law.

 

(e)Unless the Custodian notifies the Trustee and the Depositor in writing not
less than thirty (30) days prior to any transfer of the Mortgage Files, such
files will be held by the Custodian, in the Custodian’s sole discretion, in the
State of Minnesota.

 

19

 

 

(f)The Custodian represents and warrants that the Custodian is a depository
institution or a trust company subject to supervision or examination by a
federal or state authority and has the combined capital and surplus of at least
$50 million.

 

Section 5.2. No Claims to Mortgage Loans. The Custodian, solely in its capacity
as Custodian, represents and warrants that (i) it took possession of the
Mortgage Loans on behalf of the Trustee, to the best of its knowledge, without
written notice of any adverse claim, lien, charge, encumbrance or security
interest (including without limitation, federal tax liens or liens arising under
the Employee Retirement Income Security Act of 1974, as amended), (ii) except as
permitted in this Custodial Agreement, it does not and will not, in its capacity
as Custodian, assert any claim or interest in the Mortgage Loans and will hold
such Mortgage Loans pursuant to the terms of this Custodial Agreement, and (iii)
it has not encumbered or transferred its right, title or interest as Custodian
in the Mortgage Loans other than to, or as directed by, the Trustee.
Notwithstanding any other provisions of this Custodial Agreement and without
limiting the generality of the foregoing, the Custodian shall not at any time
exercise or seek to enforce any claim, right or remedy, including any statutory
or common law rights of set-off, if any, that the Custodian may otherwise have
against all or any part of a Mortgage File, Mortgage Loan or proceeds of either.

 

ARTICLE 6.

COVENANTS

 

Section 6.1. Insurance. The Custodian will, at its own expense, maintain in full
force and effect at all times during the term of this Custodial Agreement the
following:

 

(a)fidelity insurance;

 

(b)errors and omissions insurance;

 

(c)theft of documents insurance; and

 

(d)forgery insurance.

 

All such insurance shall be in amounts with standard coverage and subject to
deductibles as is customary for insurance typically maintained by banking
institutions or trust companies which act as custodians. A certificate of the
respective insurer as to each such policy shall be furnished to the Trustee,
upon request.

 

Section 6.2. Storage of Mortgage Files. The Custodian will segregate and store
the Mortgage Files in secure, fire resistant storage facilities in accordance
with customary controls on access regarding the safety and security of the
Mortgage Files.

 

20

 

 

ARTICLE 7.

MISCELLANEOUS

 

Section 7.1 Notices. Any notice, demand or consent, required or permitted by
this Custodial Agreement shall be in writing and shall be effective and deemed
delivered only when received by the party to which it is sent. Any such notice,
demand or consent shall be deemed to have been duly given if (i) personally
delivered, (ii) mailed by registered mail, postage prepaid, (iii) delivered by
overnight courier, or (iv) transmitted via email, telegraph or facsimile, in
each instance at the address listed below, or such other address as may
hereafter be furnished by any party to the other parties in writing:

 

If to the Custodian:

 

Wells Fargo Bank, N.A.

751 Kasota Avenue

Minneapolis, MN 55414

Attention: Document Custody – Sequoia Mortgage Trust 2012-3

 

If to the Master Servicer:

 

Wells Fargo Bank, N.A.

P.O. Box 98

Columbia, MD 21046

Attention: Client Manager – Sequoia Mortgage Trust 2012-3

 

(or, for overnight deliveries,

9062 Old Annapolis Road

Columbia, MD 21045

Attention: Client Manager – Sequoia Mortgage Trust 2012-3)

 

If to the Trustee:

 

Christiana Trust, a division of Wilmington Savings Fund Society, FSB

500 Delaware Avenue, 11th Floor

Wilmington, DE 19801

Attention: Corporate Trust

 

If the Depositor:

 

Sequoia Residential Funding, Inc.

One Belvedere Place, Suite 330

Mill Valley, CA 94941

 

21

 

 

If to the Seller:

 

Redwood Residential Acquisition Corporation

One Belvedere Place, Suite 330

Mill Valley, CA 94941

Attention: Sequoia Mortgage Trust 2012-3

 

If to APM:

 

American Pacific Mortgage Corporation

3000 Lava Ridge Court, Suite 200

Roseville, California 95661

Attention: Chito Schnupp, EVP

 

If to BCM:

 

Bank of Commerce Mortgage

3130 Crow Canyon Place – Suite 300

San Ramon, California 94583

Attention: Scott M. Simonich

 

If to BEN:

 

Benchmark Bank

5700 Legacy Drive – Suite 10

Plano, Texas 75024

Attention: Kay Roubadeaux

 

If to CCM:

 

Cherry Creek Mortgage Co., Inc.

7600 E. Orchard Rd. Ste. 250N

Greenwood Village, CO 80111

Attention: Jerry Kaplan

 

If to CEN:

 

Cenlar FSB

425 Phillips Boulevard

Ewing, NJ 08618

 

With a copy address to Corporate Counsel at the same address

 

If to CMC:

 

Cornerstone Mortgage Company

1177 West Loop South Suite 200

Houston, TX 77027

Attention: Daniel Cooper 

 

22

 





 

If to CTB:

 

Cole Taylor Bank

7789 East M-36

Whitmore Lake, MI 48189

Attention: Phil Miller

 

With a copy to

Cole Taylor Bank

9550 W. Higgins Road

Rosemont, IL 960018

Chicago, IL 60606

Attention: General Counsel

 

If to EHL:

 

Embrace Home Loans, Inc.

25 Enterprise Center

Newport, RI 02842

Attention: Brian Gilpin

 

If to FAM:

 

Franklin American Mortgage Company

501 Corporate Centre Drive, Suite 400

Franklin, Tennessee 37067

Attention: Kelly C. Johnson

 

If to FCM:

 

Flagstar Capital Markets Corporation

5151 Corporate Drive

Troy, Michigan 48098

Attention: Product Development Department

 

If to FRB:

 

First Republic Bank

111 Pine Street

San Francisco, CA 94111

Attention: Tony Sachs

 

If to FRE:

 

Fremont Bank

25151 Clawiter Rd.



Hayward, CA 94545

Attention: Gary DeLuca, Residential Lending



 

23

 





 

If to GFC:

 

GuardHill Financial Corp

140 East 45th Street, 31st Floor

New York, NY, 10017

 

If to PHH:

 

PHH Mortgage Corporation

One Mortgage Way

Mt. Laurel, NJ 08054

Attention: Vice President, Servicing

 

If to PL:

 

PrimeLending, a PlainsCapital Company

18111 Preston Road, Suite 900

Dallas, Texas 75252

Attention: Mr. Scott Eggen, SVP

 

If to PSB:

 

Provident Savings Bank

3756 Central Avenue

Riverside, CA 92506

Attention: Mac Drew

 

If to SFS:

 

United Shore Financial Services, LLC

555 S. Adams Road

Birmingham, MI 48009

Attention: Michael Castleforte

 

If to SSB:

 

Sterling Savings Bank Home Loan Division

6505 218th St SW, Suite 9

Mountlake Terrace, WA, 98043

Attention: Kathrine Shairrick, Loan Servicing

 

If to WMC:

 

Wintrust Mortgage,

a division of Barrington Bank and Trust



1S660 Midwest Road, Suite 100

Oakbrook Terrace, Illinois 60181

Attention: Loss Mitigation



 

24

 





 

Section 7.2. Entire Agreement. This Custodial Agreement contains the entire
agreement among the parties hereto with respect to the subject matter hereof,
and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof, including any prior
custodial agreements. The express terms hereof control and supersede any course
of performance and/or usage of the trade inconsistent with any of the terms
hereof, and no implied covenants or obligations shall be read into this
Custodial Agreement concerning the Custodian. This Custodial Agreement may not
be modified or amended other than by an agreement in writing signed by the
parties hereto.

 

Section 7.3. Binding Nature of Agreement: Assignment. This Custodial Agreement
shall be binding upon and inure to the benefit of the Custodian and the Trustee
and their respective and permitted assigns. The Trustee may assign its interest
in any of the Mortgage Loans held under this Custodial Agreement to a successor
trustee pursuant to the Pooling and Servicing Agreement, by delivery of the
following to the Custodian: (a) written notice of such assignment identifying
the Mortgage Loans to be assigned and the assignee of such Mortgage Loans and
(b) a written agreement of such assignee to assume all obligations of the
Trustee under this Custodial Agreement with respect to such Mortgage Loans. Upon
receipt of any such written notice of assignment and written assumption of
obligations, the Custodian shall treat such assignee as the Trustee for all
purposes of this Custodial Agreement. The Custodian shall not assign, transfer,
pledge or grant a security interest in any of its rights, benefits or privileges
hereunder, nor shall the Custodian delegate or appoint any other person or
entity to perform or carry out any of its duties, responsibilities or
obligations under this Custodial Agreement, without the prior written consent of
the Trustee.

 

Section 7.4. Governing Law. This Custodial Agreement and all questions relating
to its validity, interpretation, performance and enforcement shall be governed
by and construed, interpreted and enforced in accordance with the laws of the
State of New York notwithstanding any law, rule, regulation, or other
conflict-of-law provisions to the contrary.

 

Section 7.5. Recordation of Agreement. To the extent permitted by applicable
law, this Custodial Agreement is subject to recordation in all appropriate
public offices for real property records in all the counties or other comparable
jurisdictions in which any or all of the properties subject to the mortgages are
situated, and in any other appropriate public recording office or elsewhere,
such recordation to be effected by each Servicer in its sole discretion.

 

Section 7.6. Agreement for the Exclusive Benefit of Parties. This Custodial
Agreement is for the exclusive benefit of the parties hereto and their
respective successors and permitted assigns, and shall not be deemed to create
or confer any legal or equitable right, remedy or claim upon any other Person
whatsoever, except that the holders of the Mortgage Certificates shall be third
party beneficiaries of this Custodial Agreement.

 

Section 7.7 Counterparts. This Custodial Agreement may be executed
simultaneously in any number of counterparts, each of which counterparts shall
be deemed to be an original, and such counterparts shall constitute one and the
same instrument.

 

25

 

 

Section 7.8. Indulgences: Not Waivers. Neither the failure nor any delay on the
part of a party hereto to exercise any right, remedy, power or privilege under
this Custodial Agreement shall operate as a waiver thereof, nor shall any single
or partial exercise of any right, remedy, power or privilege preclude any other
or further exercise of the same or of any other right, remedy, power or
privilege, nor shall any waiver of any right, remedy, power or privilege with
respect to any occurrence be construed as a waiver of such right, remedy, power
or privilege with respect to any other occurrence. No waiver shall be effective
unless it is in writing and is signed by the party asserted to have granted such
waiver.

 

Section 7.9. Titles Not to Affect Interpretation. The titles of sections and
subsections contained in this Custodial Agreement are for convenience only and
they neither form a part of this Custodial Agreement nor are they to be used in
the construction or interpretation hereof.

 

Section 7.10. Provisions Separable. The provisions of this Custodial Agreement
are independent of and separable from each other and no provision shall be
affected or rendered invalid or unenforceable by virtue of the fact that for any
reason any other or others of them may be valid or unenforceable in whole or in
part.

 

Section 7.11. Conflict or Inconsistency. In the event of any conflict or
inconsistency between the terms and provisions of this Custodial Agreement and
the terms and provisions of any contract, instrument or other agreement between
Custodian and any third party, the terms and provisions of this Custodial
Agreement shall control, provided, however, that in the event of any conflict or
inconsistency between the terms of this Custodial Agreement and the instructions
of the Trustee, the Trustee’s instructions shall control.

 

Section 7.12. Waiver of Trial by Jury. The parties hereto each knowingly,
voluntarily and intentionally waives to the fullest extent permitted by
applicable law any right it may have to a trial by jury of any dispute arising
under or relating to this Custodial Agreement or the transactions contemplated
hereby.

 

Section 7.13. Submission To Jurisdiction; Waivers. Each party hereto hereby
irrevocably and unconditionally:

 

(a)submits for itself and its property in any legal action or proceeding
relating to this Custodial Agreement, or for recognition and enforcement of any
judgment in respect thereof, to the non-exclusive jurisdiction of the courts of
the State of New York, the federal courts of the United States of America for
the Southern District of New York, and any appellate courts from any thereof;

 

(b)consents that any such action or proceeding may be brought in such courts
and, to the extent permitted by applicable law, waives any objection that it may
now or hereafter have to the venue of any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)agrees that the service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail, postage
prepaid, to its address set forth herein or at such other address of which the
other party shall have been notified; and

 

26

 

 

(d)agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction.

 

Section 7.14. Non-petition. Notwithstanding anything in this Custodial Agreement
to the contrary, the Custodian, in its capacity as custodian hereunder, shall
not, prior to the date which is one year and one day after the termination of
this Custodial Agreement, with respect to the Depositor or the Trustee,
acquiesce, petition or otherwise invoke or cause the Depositor or the Trustee
(or any assignee) to invoke the process of the court or governmental authority
for the purpose of commencing or sustaining a case against the Depositor or the
Trustee under any federal or state bankruptcy, insolvency or similar law, or
appointing a receiver, liquidator, assignee, trustee, custodian, sequestrator or
other similar official of the Depositor or the Trustee or any substantial part
of its property or ordering the winding up or liquidation of the affairs of the
Depositor or the Trustee.

 

Section 7.15 Termination. Unless terminated earlier pursuant to Section 4.1,
this Custodial Agreement shall terminate upon the earlier of (a) the repurchase
of all of the Mortgage Loans pursuant to the APM MLSA, BCM MLSA, BEN MLSA, the
CCM MLSA, the CMC MLSA, the CTB MLSA, the EHL MLSA, the FAM MLSA, the FCM MLSA,
the FRB MLSA, the FRE MLSA, the GFC MLSA, the PHH MLSA, the PL MLSA, the PSB
MLSA, the SFS MLSA, the SSB MLSA or the WMC MLSA, or pursuant to the Pooling and
Servicing Agreement, which repurchase shall be evidenced by a notice from the
Securities Administrator to the Custodian stating that beneficial ownership of
the Mortgage Loans has been transferred to their purchaser or purchasers, (b)
the Custodian’s receipt of written notice from the Securities Administrator of
the final payment or liquidation of the final Mortgage Loan held by the
Custodian under this Custodial Agreement or the disposition of all property
acquired upon foreclosure or deed in lieu of foreclosure of any such Mortgage
Loan, or (c) the final payment date of the Certificates as evidenced by a notice
from the Securities Administrator to the Custodian, a copy of which notice shall
be simultaneously delivered to the Depositor, and delivery of the Mortgage Files
pursuant to the Trustee’s instructions. Upon termination of this Custodial
Agreement, the related Mortgage Files will be released by the Custodian in
accordance with the Trustee’s written instructions.

 

[Signatures appear on the following page.]

 

27

 

 

IN WITNESS WHEREOF, the parties have entered into this Custodial Agreement as of
the date on the cover page of this Custodial Agreement.

 



  CHRISTIANA TRUST, a division of  

Wilmington Savings Fund Society, FSB, not in its

individual capacity, but solely as Trustee

      By: /s/ Jeffrey R. Everhart   Name: Jeffrey R. Everhart    Title: AVP     
  Wells Fargo Bank, N.A., as Custodian       By: /s/ Graham M. Oglesby   Name:
Graham M. Oglesby    Title: Vice President        Wells Fargo Bank, N.A., as
Master Servicer       By: /s/ Graham M. Oglesby   Name: Graham M. Oglesby   
Title: Vice President        Sequoia Residential Funding, Inc.,   as Depositor  
    By: /s/ John Isbrandtsen   Name: John Isbrandtsen   Title: Authorized
Officer       

Redwood Residential Acquisition

Corporation, as Seller

      By: /s/ John Isbrandtsen    Name: John Isbrandtsen    Title: Authorized
Officer 



  

28

 

 

EXHIBIT A

 

DELIVERY INSTRUCTIONS

 

Wells Fargo DOCUMENT CUSTODY

 

Address & Contact Name: Wells Fargo Bank, N.A.   Attn: Private Certifications  
751 Kasota Avenue   Minneapolis, MN 55414

 

Notification of Transfer: Please notify ____________ at (612)______ with the
anticipated date of the transfers and the number of loan files to be sent to
Wells Fargo Bank, N.A.

 

Shipping instructions:

·Documents placed in a pocket file folder (legal size)

·Labels, affixed to the upper right hand corner of the legal-size pocket file
folder, including Issuer Name, Previous Loan # (if any), Borrower Name, Loan #

·Loan files placed in sequential, numerical loan number order inside archive
boxes

·A packing list, consisting of a list of the loans and the box number, must be
included in each box

·Each box must be marked on the outside to identify its contents as follows:
Investor/Seller/Funding Date/Box 1 of __ , Ln # 100000–100200

 

 

 

 

EXHIBIT B

 

DATA FORMAT

 

Each column must contain the column header indicated in the new CSV Field Header
name column on the attached grid.

 

Each column is separated by a comma; if data in a column contains valid commas,
that data is surrounded by double quotes; so the file is comma delimited and
double quote text qualified. Double quotes are only required when the data
contains commas that do not indicate a new column.

 

Dates are required to be formatted as follows: MM/DD/YYYY

 

All data should be formatted as Text. The TYPE referred to below is a listing of
what the field type on the collateral tracking system is. This is to assist in
identifying what data is importable to a specific field and what is not. For
example a value of ‘Monday’ would not be importable to the Rate field as Rate is
a numeric field and the value of ‘Monday’ is text characters.

 

Char and Varchar = Any text up to the length specified, can be any combo of
letters numbers that fit within the maximum field length

 

Numeric = Only numbers. Precision is found under formatting. For example 3.3 =
123.123, 6.2 = 123456.12

 

Small int = A number between 0 and 32,000

 

Tiny Int = 0 or 1 (0 = unchecked, 1 = checked).

 

Integer = Numeric without decimals.

 

*Required

Field Header Name   Type   Formatting   Max Length   Description  COLL_KEY*  
Char(20)       20   Collateral Id ALT_ID   Char(20)       20   Alternate id
BORROWER*   Varchar(60)       60   Borrower 1 Last Name CASENUM   Char(20)      
20   Case Number CLOSED   Small Date   MM/DD/YYYY   10   Closed Date FIRSTDUE  
Small Date   MM/DD/YYYY   10   First Due Date MATURITY*   Small Date  
MM/DD/YYYY   10   Maturity Date RATE*   Numeric   3.6   9   Rate LNAMOUNT*  
Numeric   12.2   14   Original Loan Amount PI   Numeric   6.2   8   Payment &
Interest STATE*   Char(2)       2   State CITY*   Varchar(60)       60   City
ZIP*   Varchar(10)       10   Zip Code ADDRESS*   Varchar(60)       60   Address
ARMADJ*   Small Date   MM/DD/YYYY   10   ARM Adjust Date ARMCONV   Char(1)      
1   ARM Convertability ARMROUND   Numeric   3.6   9   ARM Round ARMACAP*  
Numeric   3.6   9   ARM Annual Cap ARMLCAP*   Numeric   3.6   9   ARM Life Cap
ARMMARGIN*   Numeric   3.6   9   ARM Margin ARMFLOOR   Numeric   3.6   9   ARM
Floor ARMINDEX   Varchar(10)       10   ARM Index Source ARMIDXRATE   Numeric  
3.6   9   ARM Index Rate

 

 

 

 

Field Header Name   Type   Formatting   Max Length   Description  ARMLOOKBAK  
Small Int   1   5   ARM Look back MERSMIN*   Char(18)       18   Mers Min Number
MERSFLAG*   TinyInt   1   1   MERS Flag (1=Checked 0 = Unchecked) BOOKPAGE  
Char(10)       10   Instrument Book and Page number CTRLNUM   Varchar(7)       7
  Control Number INSTRUMENT   Varchar(20)       20   Instrument Number RECORDED
  Small Date   MM/DD/YYYY   10   Recorded Date CURR_UPB   Numeric   12.2   14  
Current Unpaid Principal Balance INVEST_KEY   Char(20)       20   Investor Id
ISMOM   TinyInt   1   1   MOM Flag (1 = Checked 0 = Unchecked) TRUSTNUM  
VarChar(40)       40   Trust Number UDF_CHAR1*   Varchar(40)       40   User
Defined Character Field 1 (co-op) UDF_CHAR2   Varchar(40)       40   User
Defined Character Field 2 UDF_DATE1   Small Date   MM/DD/YYYY   10   User
Defined Date Field 1 UDF_DATE2   Small Date   MM/DD/YYYY   10   User Defined
Date Field 2 UDF_DOL1   Numeric   12.2   14   User Defined Dollar Field 1
UDF_DOL2   Numeric   12.2   14   User Defined Dollar Field 2 UDF_PCT1   Numeric
  4.6   10   User Defined Percentage Field 1 UDF_PCT2   Numeric   4.6   10  
User Defined Percentage Field 2 UDF_INT1   Integer   7   7   User Defined
Integer Field 1 UDF_INT2   Integer   7   7   User Defined Integer Field 2 VINNUM
  Varchar(20)       20   Vehicle Identification Number MAKE   Varchar(10)      
10   Vehicle Make MODEL   Varchar(10)       10   Vehicle Model YEAR   Varchar(4)
      4   Vehicle Year ASSTDESC   Varchar(25)       25   Description Of The
Asset LTV   Numeric   3.1   4   Loan To Value Ratio TERM   Varchar(3)       3  
Loan or Lease Term Address2   Varchar(30)       30   Address 2 BORR1FIRST*  
Varchar(30)       30   Borrower 1 First name BORR1MID   Varchar(30)       30  
Borrower 1 Middle Name BORR2FIRST   Varchar(30)       30   Borrower 2 First Name
BORR2MID   Varchar(30)       30   Borrower 2 Middle Name BORR2LAST   Varchar(60)
      60   Borrower 2 Last Name ARMCEIL   Numeric   2.3   5   ARM Ceiling COUNTY
  Varchar       40   County RATECHGFRQ   Small Int       5   Rate Change
Frequency – In months BALLOONFLG   TinyInt       1   Balloon Flag (1 = Checked 0
= Unchecked) BALLOONTRM   Small Int       5   Balloon Term – In months IO_FLAG  
TinyInt       1  

Interest Only Flag

(1 = Checked 0 = Unchecked)

IO_TERM   Small Int       5   Interest Only Term – In months ARMPFLRINI  
Numeric   3.6   9   Initial Periodic Rate Floor ARMPCAPINI   Numeric   3.6   9  
Initial Periodic Rate Cap ARMPFLOOR   Numeric   3.6   9   Periodic Rate Floor
ROUND_METH   TinyInt       1  

Arm Loan Rounding Method

( 0=Round Nearest, 1=Round Up, 2=Round Down, 3=None )

INTAMOUNT   Numeric   12.2   14   Interest Amount FUNDDATE   Small Date  
MM/DD/YYYY   10   Funding Date

 

 

 

 

Field Header Name   Type   Formatting   Max Length   Description  NEGAMFLAG  
TinyInt       1  

Negative Amortization Flag

(1 = Checked 0 = Unchecked)

NEGAMCAP   Numeric   3.6   9   Negative Amortization Cap PAYCAP   Numeric   12.2
  14   Payment Cap Amount PREPAYTERM   Small Int       5   Prepayment Term
PPP_FLAG   TinyInt       1  

Prepayment Penalty Flag

(1 = Checked 0 = Unchecked)

PPP_DESCR   Varchar(254)       254   Prepayment Penalty Description PPP_PCT  
Numeric   3.6   9   Prepayment Penalty Percent SERVICER_LOAN_ID   Varchar(20)  
    20   Servicer Loan Number ADDITIONAL_LOAN_ID   Varchar(20)       20  
Additional Loan Number

 

 

 

 

EXHIBIT C

 

AUTHORIZED REPRESENTATIVES CERTIFICATION

 

TO: Wells Fargo Bank Document Custody

 

Reference is hereby made to the Custodial Agreement, dated as of June 1, 2012,
between Christiana Trust, a division of Wilmington Savings Fund Society, FSB, as
Trustee, Redwood Residential Acquisition Corporation, as Seller, Sequoia
Residential Funding, Inc., as Depositor, Wells Fargo Bank, N.A., as Master
Servicer, and Wells Fargo Bank, N.A., as Custodian (the “Custodial Agreement”).

 

Effective _________ (date), the undersigned, a duly authorized representative of
[[APM/BCM/BEN/CCM/CEN/CMC/CTB/EHL/FAM/FCM/FRB/FRE/GFC/PHH/PL/PSB/SFS/SSB/WMC],
as [Servicer/Originator][Christiana Trust, a division of Wilmington Savings Fund
Society, FSB, as Trustee][Sequoia Residential Funding, Inc., as Depositor][Wells
Fargo Bank, N.A., as Master Servicer], hereby designates each of the persons
whose names, titles, and signatures appear below as an Authorized Representative
under the Custodial Agreement. This authorization will remain in place until
such time as it is revoked, amended or supplemented in writing, by an officer of
the Trustee or the Servicer.

 

Capitalized terms not defined herein shall have the meaning ascribed to them in
the Custodial Agreement.

  

Name   Title   Specimen Signature                                              
                                                                               
                       

 

The above named company agrees to immediately notify Wells Fargo Bank, N.A., or
its successors or assigns (“Wells Fargo”), should any person named hereunder
become ineligible as an Authorized Representative and shall indemnify Wells
Fargo and hold it harmless from and against any actions and/or suits whether
groundless or otherwise and from and against any losses, damages, costs,
charges, counsel fees, payments, expenses and liabilities (“Losses”) arising
directly out of any action as an Authorized Representative under the Custodial
Agreement of any person named in this list, except for liability arising out of
Wells Fargo’s negligence, wilful misconduct or bad faith. These indemnity
provisions shall survive the termination or assignment of the pools or loans.

 

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this certificate for and on
behalf of
[[APM/BCM/BEN/CCM/CEN/CMC/CTB/EHL/FAM/FCM/FRB/FRE/GFC/PHH/PL/PSB/SFS/SSB/WMC],
as [Servicer/Originator][Christiana Trust, a division of Wilmington Savings Fund
Society, FSB, as Trustee][Sequoia Residential Funding, Inc., as Depositor][Wells
Fargo Bank, N.A., as Master Servicer], this          day of ______________, ___.

 

By (signature):           Name:     Title:     Phone #:     Fax #:            

 This form must be signed by an officer of the company. The officer needs to be
someone other than those individuals who are being added as authorized signers.

 

ACKNOWLEDGEMENT:

(Individual)

 

State of    }ss.       County of    }ss.

 

This instrument was acknowledged before me on _________________________________
(date) by _________________             (Seal) (Signature of notarial officer)  
My Commission Expires:  

 

 

 

 

EXHIBIT D-1

 

INITIAL AUTHORIZED REPRESENTATIVES OF THE TRUSTEE

  

Name   Title   Specimen Signature                                              
                                                                               
                       

 

 

 

 

EXHIBIT D-2

 

INITIAL AUTHORIZED REPRESENTATIVES OF THE DEPOSITOR

 

Name   Title   Specimen Signature                                              
                                                                               
                       

 

 

 

 

EXHIBIT D-3A

 

INITIAL AUTHORIZED REPRESENTATIVES OF AMERICAN PACIFIC MORTGAGE CORPORATION, AS
ORIGINATOR

 

Name   Title   Specimen Signature                                              
                                                                               
                       

 

 

 

 

EXHIBIT D-3B

 

INITIAL AUTHORIZED REPRESENTATIVES OF SIMONICH CORPORATION, dba BANK OF COMMERCE
MORTGAGE, AS ORIGINATOR

 

Name   Title   Specimen Signature                                              
                                                                               
                       

 

 

 

 

EXHIBIT D-3C

 

INITIAL AUTHORIZED REPRESENTATIVES OF BENCHMARK BANK, AS ORIGINATOR

 

Name   Title   Specimen Signature                                              
                                                                               
                       

 

 

 

 

EXHIBIT D-3D

 

INITIAL AUTHORIZED REPRESENTATIVES OF CENLAR FSB, AS SERVICER

 

Name   Title   Specimen Signature                                              
                                                                               
                       

 

 

 

 

EXHIBIT D-3E

 

INITIAL AUTHORIZED REPRESENTATIVES OF CHERRY CREEK MORTGAGE CO., INC., AS
ORIGINATOR

 

Name   Title   Specimen Signature                                              
                                                                               
                       

 

 

 

 

EXHIBIT D-3F

 

INITIAL AUTHORIZED REPRESENTATIVES OF COLE TAYLOR BANK, AS ORIGINATOR

 

Name   Title   Specimen Signature                                              
                                                                               
                       

 

 

 

 

EXHIBIT D-3G

 

INITIAL AUTHORIZED REPRESENTATIVES OF CORNERSTONE MORTGAGE COMPANY, AS
ORIGINATOR

 

Name   Title   Specimen Signature                                              
                                                                               
                       

 

 

 

 

EXHIBIT D-3H

 

INITIAL AUTHORIZED REPRESENTATIVES OF EMBRACE HOME LOANS, INC., AS ORIGINATOR

 

Name   Title   Specimen Signature                                              
                                                                               
                       

 

 

 

 

EXHIBIT D-3I

 

INITIAL AUTHORIZED REPRESENTATIVES OF FIRST REPUBLIC BANK, AS SERVICER AND AS
ORIGINATOR

 

Name   Title   Specimen Signature                                              
                                                                               
                       

 

 

 

 

EXHIBIT D-3J

 

INITIAL AUTHORIZED REPRESENTATIVES OF FLAGSTAR CAPITAL MARKETS CORPORATION, AS
ORIGINATOR

 

Name   Title   Specimen Signature                                              
                                                                               
                       

 

 

 

 

EXHIBIT D-3K

 

INITIAL AUTHORIZED REPRESENTATIVES OF FRANKLIN AMERICAN MORTGAGE COMPANY, AS
ORIGINATOR

 

Name   Title   Specimen Signature                                              
                                                                               
                       

 

 

 

 

EXHIBIT D-3L

 

INITIAL AUTHORIZED REPRESENTATIVES OF FREMONT BANK, AS ORIGINATOR

 

Name   Title   Specimen Signature                                              
                                                                               
                       

 

 

 

 

EXHIBIT D-3M

 

INITIAL AUTHORIZED REPRESENTATIVES OF GUARDHILL FINANCIAL CORPORATION, AS
ORIGINATOR

 

Name   Title   Specimen Signature                                              
                                                                               
                       

 

 

 

 

EXHIBIT D-3N

 

INITIAL AUTHORIZED REPRESENTATIVES OF PHH MORTGAGE CORPORATION, AS SERVICER AND
AS ORIGINATOR

 

Name   Title   Specimen Signature                                              
                                                                               
                       

 

 

 

 

EXHIBIT D-3O

 

INITIAL AUTHORIZED REPRESENTATIVES OF PRIMELENDING, A PLAINSCAPITAL COMPANY, AS
ORIGINATOR

 

Name   Title   Specimen Signature                                              
                                                                               
                       

 

 

 

 

EXHIBIT D-3P

 

INITIAL AUTHORIZED REPRESENTATIVES OF PROVIDENT SAVINGS BANK, AS ORIGINATOR

 

Name   Title   Specimen Signature                                              
                                                                               
                       

 

 

 

 

EXHIBIT D-3Q

 

INITIAL AUTHORIZED REPRESENTATIVES OF STERLING SAVINGS BANK, AS ORIGINATOR

 

Name   Title   Specimen Signature                                              
                                                                               
                       

 

 

 

 

EXHIBIT D-3R

 

INITIAL AUTHORIZED REPRESENTATIVES OF UNITED SHORE FINANCIAL SERVICES, LLC, AS
ORIGINATOR

 

Name   Title   Specimen Signature                                              
                                                                               
                       

 

 

 

 

EXHIBIT D-3S

 

INITIAL AUTHORIZED REPRESENTATIVES OF WINTRUST MORTGAGE, A DIVISION OF
BARRINGTON BANK AND TRUST, AS ORIGINATOR

 

Name   Title   Specimen Signature                                              
                                                                               
                       

 

 

 

 

EXHIBIT D-4

 

INITIAL AUTHORIZED REPRESENTATIVES OF WELLS FARGO BANK, N.A., AS MASTER SERVICER

 

Name   Title   Specimen Signature                                              
                                                                               
                       

 

 

 

 

EXHIBIT E

 

Wells Fargo Bank, N.A.

SCHEDULE OF FEES FOR CUSTODY SERVICES

 

All fees described below to be paid by the Master Servicer as set forth in the
Custodial Agreement, except as described under “Shipping.”

 

Transaction Charges:1

 

Annual Safekeeping Fee:

Per Mortgage File held at end of month

 

Final/trailing Documents – Rejected Trailing/Final Documents

Includes filing of documents in the Mortgage File,

Per occurrence

 

Release Requests/Rejected Release Requests

Standard Release

-48 hour turnaround time, excludes shipping expense

-Requests returned for Mortgage Files not in custody or improperly prepared

Requests for Release

 

Rush Release Requests

24 hour turnaround time, excludes shipping expense

 

Shipping

The applicable Servicer shall be required to pay shipping expenses for any
Mortgage File if there has been a breach of any representation or warranty made
with respect to the related Mortgage Loan in the related servicing agreement
resulting in the repurchase of such Mortgage Loan by such Servicer. In all other
cases where any Mortgage Files are required to be shipped to any party, the
Depositor shall pay the related shipping expenses; provided, however, that if
the Depositor fails to pay such expenses within 45 days of invoicing from the
Custodian, such expenses shall be paid by the Trust Fund, subject to the
limitations on reimbursements in clause (B) of the definition of Available
Distribution Amount in the Pooling and Servicing Agreement.

 

File Reinstatements/Rejected File Reinstate

Reinstatements that cannot be accepted because the file is incomplete

 

Trust Receipts/ Certifications /Bailee Letters

Issuance of bailee letters, trust receipts, if applicable. Per receipt/letter

 

File Pull Fee

Per file includes research, etc.

 

Labeling of files

Includes the preparation and application of labels to files

 

Endorsement and Assignment Stamping

Per endorsement or assignment

 

Copies of Documents

Pull fee per file

Per single sided copy

Costs of special projects requiring copies of more than 5% of the Mortgage Files
shall be negotiated with and paid by the requesting party.

 

Interfiling fee

Includes placing loan files or documents in loan number order. Per file or
document.

 

File Folders Includes placing documents not received in manila folder

 



 

1 Fee amount to be provided to the Master Servicer by the Custodian

 

 

 

 

EXHIBIT F

 

REQUEST FOR RELEASE OF DOCUMENTS

 

To: Wells Fargo Bank, N.A. Date:  _______________   751 Kasota Avenue    
Minneapolis, MN 55414     Attn: WFDC Release Department  

 

Re:Custodial Agreement, dated as of June 1, 2012, among Christiana Trust, a
division of Wilmington Savings Fund Society, FSB, as Trustee, Redwood
Residential Acquisition Corporation, as Seller, Sequoia Residential Funding,
Inc., as Depositor, Wells Fargo Bank, N.A., as Master Servicer, and Wells Fargo
Bank, N.A., as Custodian (the “Custodial Agreement”)

 

In connection with the administration of the Mortgage Loans held by you as
Custodian for the Trustee pursuant to the above-captioned Custodial Agreement,
we request the release of the Custodian's Mortgage File for the Mortgage Loan
described below, for the reason indicated.

 

Mortgage Loan Number:   Investor Number:       Mortgagor Name, Address & Zip
Code:   Pool Number:

 

Reason for Requesting Documents (check one):

 

_______ 1. Mortgage Paid in Full

 

_______ 2. Foreclosure

 

_______ 3. Substitution

 

_______ 4. Other Liquidation

 

_______ 5. Non-liquidation Reason:__________________

 

By:___________________________________________   (Authorized Signature)      
Printed Name ___________________________________       [Servicer][Master
Servicer] Name:___________________  

 

Ship To Address:                       Phone:    

 

Custodian

 

Please acknowledge the execution of the above request by your signature and date
below:       Date   Signature   Documents returned to Custodian:       Date  
Custodian

 

 

 

 

EXHIBIT G

 

FORM OF CERTIFICATION

 

DATE

 

Christiana Trust, a division of

Wilmington Savings Fund Society, FSB, as Trustee

500 Delaware Avenue, 11th Floor

Wilmington, DE 19801

Attention: Corporate Trust

 

Sequoia Residential Funding, Inc.

One Belvedere Place, Suite 330

Mill Valley, CA 94941

Attention:  Sequoia Mortgage Trust 2012-3

 

Redwood Residential Acquisition Corporation

One Belvedere Place, Suite 330

Mill Valley, CA 94941

Attention:  Sequoia Mortgage Trust 2012-3

 

American Pacific Mortgage Corporation

3000 Lava Ridge Court, Suite 200

Roseville, California 95661

Attention: Chito Schnupp, EVP

 

Simonich Corporation, dba Bank of Commerce Mortgage

3130 Crow Canyon Place, Suite 300

San Ramon, California 94583

Attention: Scott M. Simonich

 

Benchmark Bank

5700 Legacy Drive – Suite 10

Plano, Texas 75024

Attention: Kay Roubadeaux

 

Cherry Creek Mortgage Co., Inc.

7600 E. Orchard Rd. Ste. 250N

Greenwood Village, CO 80111

Attention: Jerry Kaplan

 

Cenlar FSB

425 Phillips Boulevard

Ewing, NJ 08618

 

Cornerstone Mortgage Company

1177 West Loop South Suite 200

Houston, TX 77027

Attention: Daniel Cooper

 

Cole Taylor Bank

7789 East M-36

Whitmore Lake, MI 48189

Attention: Phil Miller

 

 

 

 

Embrace Home Loans, Inc.

25 Enterprise Center

Newport, RI 02842

Attention: Brian Gilpin

 

Franklin American Mortgage Company

501 Corporate Centre Drive, Suite 400

Franklin, Tennessee 37067

Attention: Kelly C. Johnson

 

Flagstar Capital Markets Corporation

5151 Corporate Drive

Troy, Michigan 48098

Attention: Product Development Department

 

First Republic Bank

111 Pine Street

San Francisco, CA 94111

Attention: Tony Sachs

 

Fremont Bank

25151 Clawiter Rd.

Hayward, CA 94545

Attention: Gary DeLuca, Residential Lending

 

GuardHill Financial Corp.

140 East 45th Street, 31st Floor

New York, NY, 10017

 

PHH Mortgage Corporation

One Mortgage Way

Mt. Laurel, NJ 08054

Attention: Vice President, Servicing

 

PrimeLending, a PlainsCapital Company

18111 Preston Road, Suite 900

Dallas, Texas 75252

Attention: Mr. Scott Eggen, SVP

 

Provident Savings Bank

3756 Central Avenue

Riverside, CA 92506

Attention: Mac Drew

 

United Shore Financial Services, LLC

555 S. Adams Road

Birmingham, MI 48009

Attention: Michael Castleforte

 

Sterling Savings Bank Home Loan Division

6505 218th St SW, Suite 9

Mountlake Terrace, WA, 98043

Attention: Kathrine Shairrick, Loan Servicing

 

 

 

 

Wintrust Mortgage,



a division of Barrington Bank and Trust

1S660 Midwest Road, Suite 100

Oakbrook Terrace, Illinois 60181

Attention: Loss Mitigation

 

Re:Custodial Agreement, dated as of June 1, 2012, among Christiana Trust, a
division of Wilmington Savings Fund Society, FSB, as Trustee, Redwood
Residential Acquisition Corporation, as Seller, Sequoia Residential Funding,
Inc., as Depositor, Wells Fargo Bank, N.A., as Master Servicer, and Wells Fargo
Bank, N.A., as Custodian (the “Custodial Agreement”)



 

Ladies and Gentlemen:

 

In accordance with the provisions of Section 3.2(a) of the above referenced
Custodial Agreement, the undersigned, as the Custodian, hereby certifies that,
except as noted on the attached Exception Report, it has reviewed each Mortgage
Loan listed in the Mortgage Loan Schedule and has determined that (i) all
documents required to be delivered to it pursuant to the Custodial Agreement are
in its possession; and, (ii) such documents have been reviewed by it and appear
regular on their face and related to such Mortgage Loan. All capitalized terms
used but not defined herein shall have the meanings set forth in the Custodial
Agreement.

 

The Custodian makes no representations as to, and shall not be responsible to
verify, (I) the validity, legality, enforceability, perfectibility, due
authorization, recordability, sufficiency, or genuineness of any of the
documents contained in each Mortgage File or (ii) the collectability,
insurability, effectiveness or suitability of any such Mortgage Loan.

 

  Wells Fargo Bank, N.A., as Custodian       By:           Name:          
Title:  

 

 

 

 

EXHIBIT H

 

FORM OF TRANSMITTAL LETTER


 

[Custodian Letterhead]

 

[ Date]

 

[Purchaser]

[Insert street address]

________________

________________

 

Re: ___________________________

 

Ladies and Gentlemen:

 

Attached please find those Mortgage Loans listed separately on the attached
schedule, which Mortgage Loans are owned by the Trustee and are being delivered
to you for purchase.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in that certain Custodial Agreement, dated as of June 1, 2012, among
Christiana Trust, a division of Wilmington Savings Fund Society, FSB, as
Trustee, Redwood Residential Acquisition Corporation, as Seller, Sequoia
Residential Funding, Inc., as Depositor, Wells Fargo Bank, N.A., as Master
Servicer, and Wells Fargo Bank, N.A., as Custodian.

 

Each of the Mortgage Loans is owned by the Trustee. Such ownership interest
shall be released only upon remittance of $_____________ representing the full
amount of the purchase price of such Mortgage Loans (the “Payoff Amount”) by
wire transfer of immediately available funds to the following account:

 

WIRE TRANSFER INSTRUCTIONS:

[to be provided by Securities Administrator]

 

Pending the purchase of each Mortgage Loan and until the Payoff Amount is
received, the aforesaid ownership interest therein will remain in full force and
effect, and you shall hold possession of the Mortgage Loans and the
documentation evidencing same as custodian, agent and bailee for and on behalf
of the Trustee. In the event that any Mortgage Loan is unacceptable for
purchase, promptly return the rejected item directly to the Custodian at its
address set forth below. The Mortgage Loans must be so returned or Payoff Amount
remitted in full no later than 30 days from the date hereof. If you are unable
to comply with the above instructions, please so advise the undersigned
Custodian immediately.

 

 

 

 

NOTE: BY ACCEPTING THE MORTGAGE LOANS DELIVERED TO YOU WITH THIS LETTER, YOU
CONSENT TO BE THE CUSTODIAN, AGENT AND BAILEE FOR THE OWNER ON THE TERMS
DESCRIBED IN THIS LETTER. THE CUSTODIAN REQUESTS THAT YOU ACKNOWLEDGE RECEIPT OF
THE ENCLOSED MORTGAGE LOANS AND THIS LETTER BY SIGNING AND RETURNING THE
ENCLOSED COPY OF THIS LETTER TO THE CUSTODIAN; HOWEVER, YOUR FAILURE TO DO SO
DOES NOT NULLIFY SUCH CONSENT.

 

  Very truly yours,       Wells Fargo Bank, N.A.,   as Custodian       By:  
Name:   Title:   Address:     ACKNOWLEDGED AND AGREED:       Authorized
Signature:       [Purchaser]       By:   Name:   Title:   Address:  

 

 

 

 

EXHIBIT I

 

FORM OF CERTIFICATION REGARDING SERVICING CRITERIA TO BE
ADDRESSED IN REPORT ON ASSESSMENT OF COMPLIANCE

 

The assessment of compliance to be delivered by the Custodian shall address, at
a minimum, the criteria identified below with an "X" as Servicing Criteria
applicable to the Custodian:

 

Regulation
AB
Reference   Servicing Criteria   Custodian               General Servicing
Considerations               1122(d)(1)(i)   Policies and procedures are
instituted to monitor any performance or other triggers and events of default in
accordance with the transaction agreements.   N/A           1122(d)(1)(ii)   If
any material servicing activities are outsourced to third parties, policies and
procedures are instituted to monitor the third party’s performance and
compliance with such servicing activities.   N/A           1122(d)(1)(iii)   Any
requirements in the transaction agreements to maintain a back-up servicer for
the pool assets are maintained.   N/A           1122(d)(1)(iv)   A fidelity bond
and errors and omissions policy is in effect on the party participating in the
servicing function throughout the reporting period in the amount of coverage
required by and otherwise in accordance with the terms of the transaction
agreements.   N/A               Cash Collection and Administration              
1122(d)(2)(i)   Payments on pool assets are deposited into the appropriate bank
collection accounts and related bank clearing accounts no more than two business
days following receipt, or such other number of days specified in the
transaction agreements.   N/A           1122(d)(2)(ii)   Disbursements made via
wire transfer on behalf of an obligor or to an investor are made only by
authorized personnel.   N/A           1122(d)(2)(iii)   Advances of funds or
guarantees regarding collections, cash flows or distributions, and any interest
or other fees charged for such advances, are made, reviewed and approved as
specified in the transaction agreements.   N/A           1122(d)(2)(iv)   The
related accounts for the transaction, such as cash reserve accounts or accounts
established as a form of over collateralization, are separately maintained
(e.g., with respect to commingling of cash) as set forth in the transaction
agreements.   N/A           1122(d)(2)(v)   Each collection account is
maintained at a federally insured depository institution as set forth in the
transaction agreements. For purposes of this criterion, “federally insured
depository institution” with respect to a foreign financial institution means a
foreign financial institution that meets the requirements of Rule 13k-1(b)(1) of
the Securities Exchange Act.   N/A           1122(d)(2)(vi)   Unissued checks
are safeguarded so as to prevent unauthorized access.   N/A

 

 

 

 

1122(d)(2)(vii)   Reconciliations are prepared on a monthly basis for all
asset-backed securities related bank accounts, including collection accounts and
related bank clearing accounts. These reconciliations are (A) mathematically
accurate; (B) prepared within 30 calendar days after the bank statement cutoff
date, or such other number of days specified in the transaction agreements; (C)
reviewed and approved by someone other than the person who prepared the
reconciliation; and (D) contain explanations for reconciling items. These
reconciling items are resolved within 90 calendar days of their original
identification, or such other number of days specified in the transaction
agreements.   N/A               Investor Remittances and Reporting              
1122(d)(3)(i)   Reports to investors, including those to be filed with the
Commission, are maintained in accordance with the transaction agreements and
applicable Commission requirements. Specifically, such reports (A) are prepared
in accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of pool
assets serviced by the Servicer.   N/A           1122(d)(3)(ii)   Amounts due to
investors are allocated and remitted in accordance with timeframes, distribution
priority and other terms set forth in the transaction agreements.   N/A        
  1122(d)(3)(iii)   Disbursements made to an investor are posted within two
business days to the Servicer’s investor records, or such other number of days
specified in the transaction agreements.   N/A           1122(d)(3)(iv)  
Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.   N/A          
    Pool Asset Administration               1122(d)(4)(i)   Collateral or
security on pool assets is maintained as required by the transaction agreements
or related pool asset documents.   X           1122(d)(4)(ii)   Pool assets  and
related documents are safeguarded as required by the transaction agreements   X
          1122(d)(4)(iii)   Any additions, removals or substitutions to the
asset pool are made, reviewed and approved in accordance with any conditions or
requirements in the transaction agreements.   N/A           1122(d)(4)(iv)  
Payments on pool assets, including any payoffs, made in accordance with the
related pool asset documents are posted to the Servicer’s obligor records
maintained no more than two business days after receipt, or such other number of
days specified in the transaction agreements, and allocated to principal,
interest or other items (e.g., escrow) in accordance with the related pool asset
documents.   N/A           1122(d)(4)(v)   The Servicer’s records regarding the
pool assets agree with the Servicer’s records with respect to an obligor’s
unpaid principal balance.   N/A

 

 

 

 

1122(d)(4)(vi)   Changes with respect to the terms or status of an obligor's
pool assets (e.g., loan modifications or re-agings) are made, reviewed and
approved by authorized personnel in accordance with the transaction agreements
and related pool asset documents.   N/A           1122(d)(4)(vii)   Loss
mitigation or recovery actions (e.g., forbearance plans, modifications and deeds
in lieu of foreclosure, foreclosures and repossessions, as applicable) are
initiated, conducted and concluded in accordance with the timeframes or other
requirements established by the transaction agreements.   N/A          
1122(d)(4)(viii)   Records documenting collection efforts are maintained during
the period a pool asset is delinquent in accordance with the transaction
agreements. Such records are maintained on at least a monthly basis, or such
other period specified in the transaction agreements, and describe the entity’s
activities in monitoring delinquent pool assets including, for example, phone
calls, letters and payment rescheduling plans in cases where delinquency is
deemed temporary (e.g., illness or unemployment).    N/A          
1122(d)(4)(ix)   Adjustments to interest rates or rates of return for pool
assets with variable rates are computed based on the related pool asset
documents.   N/A           1122(d)(4)(x)   Regarding any funds held in trust for
an obligor (such as escrow accounts): (A) such funds are analyzed, in accordance
with the obligor’s pool asset documents, on at least an annual basis, or such
other period specified in the transaction agreements; (B) interest on such funds
is paid, or credited, to obligors in accordance with applicable pool asset
documents and state laws; and (C) such funds are returned to the obligor within
30 calendar days of full repayment of the related pool assets, or such other
number of days specified in the transaction agreements.   N/A          
1122(d)(4)(xi)   Payments made on behalf of an obligor (such as tax or insurance
payments) are made on or before the related penalty or expiration dates, as
indicated on the appropriate bills or notices for such payments, provided that
such support has been received by the servicer at least 30 calendar days prior
to these dates, or such other number of days specified in the transaction
agreements.   N/A           1122(d)(4)(xii)   Any late payment penalties in
connection with any payment to be made on behalf of an obligor are paid from the
Servicer’s funds and not charged to the obligor, unless the late payment was due
to the obligor’s error or omission.   N/A           1122(d)(4)(xiii)  
Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the servicer, or such other number of
days specified in the transaction agreements.   N/A           1122(d)(4)(xiv)  
Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.   N/A          
1122(d)(4)(xv)   Any external enhancement or other support, identified in Item
1114(a)(1) through (3) or Item 1115 of Regulation AB, is maintained as set forth
in the transaction agreements.   N/A

 

 

 

 

Annex 1

DOCUMENT TYPES AND EXCEPTION CODES

 

DOCUMENT TYPES

 

Track Item Type Doc Type COLLATERAL ITEM   1003 Residential Loan Application
1008 Underwriting and Transmittal Summary 1994 1994 CHCH SECTY 1995 1995 CHCH
SECTY 1996 1996 CHCH SECTY 1997 1997 CHCH SECTY 711A GNMA 11711A 711B GNMA
11711B AAL1 ASSN/ASSN LEAS1 AAL2 ASSN/ASSN LEAS2 ACC1 ASUM CO. UCC1 ACC3
ASUM-AMD/TRM CO ACCA ACCT CTRL AGREE ACCP ACCEPT & ASSUM ( COOP) ACS1 ASUM ST.
UCC1 ACS3 ASUM-AMD/TRM ST ADDM ADDENDUM AFFD NAME AFFIDAVIT AFFX Affidavit of
Affixation AGRE ASSIGN OF AGREE ALCR Assignment to Letter of Credit ALN1 ALLONGE
1 ALN2 ALLONGE 2 ALN3 ALLONGE 3 ALN4 ALLONGE 4 ALN5 ALLONGE 5 ALN6 ALLONGE 6
ALN7 ALLONGE 7 ALN8 ALLONGE 8 ALN9 ALLONGE 9 ALNG ALLONGE ALNI ALLONGE INTRVN
ALNV ALLONGE FINAL AMOR Amortization Schedule AMRT AMORT. SCH. APL ASSIGNMENT OF
PROPERTY LEASE APPL APPLICATION APPR APPRAISAL AREC ASN RECG AGREE ARM ADJ RATE
MORTG AS10 ASSIGNMENT 10 AS11 ASSIGNMENT 11 ASAG ASSN-ASSU AGRMT ASCC (New) ASCC
ASGM ASSN OF MTGE ASGN (New) ASGN ASL1 ASSN 1 OF LEASE ASL2 ASSN 2 OF LEASE ASL3
ASSN 3 OF LEASE ASL4 ASSN 4 OF LEASE

 

 

 

 

Track Item Type Doc Type ASL5 ASSN 5 OF LEASE ASL6 ASSN 6 OF LEASE ASL7 ASSN 7
OF LEASE ASLQ ASN LIQUOR LIC. ASLR ASSN LEASE/RENT ASLV LEASE INV ASSN ASN1
ASSIGNMENT 1 ASN2 ASSIGNMENT 2 ASN3 ASSIGNMENT 3 ASN4 ASSIGNMENT 4 ASN5
ASSIGNMENT 5 ASN6 ASSIGNMENT 6 ASN7 ASSIGNMENT 7 ASN8 ASSIGNMENT 8 ASN9
ASSIGNMENT 9 ASNB BLANKET ASSN ASNP Assignment of Proprietary Lease ASNV ASSN TO
INVESTR ASNX ASSIGNMENT 10+ ASPW ASG-PRMTS&WARRT ASSB (New) ASSB ASSE ASSETT MGR
AGRT ASSM ASSN SUB/MGMT ASSN INT. ASSIGNMENT ASSO ORIG ASSIGNMENT ASSU
ASSUMPTION ASUM ASSUMPT AGREEMT ASV1 SUBSEQ PRIV ASN ASVB BLNKT ASSN—INV ATTY
ATTY'S OPINION AVRF Asset Verification BAIL BAILEE LETER BALN Balloon Mortgages
BARC (New) BARC BASN BARCLAYS A/M BCIA BLNKT CERT-GNMA BKST Bank Statements BLNK
(c) Blank Description BOFS BILL OF SALE BOND LOST INSTR AFFD BORR CERT OF BORROW
BPO Brokers Price Opinion BUYD BUYDOWN AGREEMT CASH CASH MANAGEMENT CEM
CONSOL/EXT AGRM CERI REO Certificate of Insurance CERT MIC/LGC CINL (New) CINL
CKLT LOAN FILE CHECKLIST CNFS CERT NONFOREIGN CNSV Conservator Court Appointment
COAG Co-Ownership Agreement COFS CONTRACT OF SALE COFT CERT OF TITLE COM1
Combined Document Intervening Assignment 1 COM2 Combined Document Intervening
Assignment 2 COM3 Combined Document Intervening Assignment 3

 

 

 

 

Track Item Type Doc Type COM4 Combined Document Intervening Assignment 4 COM5
Combined Document Intervening Assignment 5 COM6 Combined Document Intervening
Assignment 6 COM7 Combined Document Intervening Assignment 7 COM8 Combined
Document Intervening Assignment 8 COM9 Combined Document Intervening Assignment
9 COMB COMBINATION DOC COMP COMPLETION/REP COMV Combined Document Final
Assignment CONC Construction Contract CONE CONSENT (COOP) CONS CONSOLIDATION
CONT CNTRCT FOR DEED CONV CONVERSION AGMT COOP CO-OP CORP CORPORATE ASSN CRPT
Credit Report CSUB COLL SUBMISSION CTRL CRED.TENANT LSE CUST CUSTODY AGREEMT
DEE1 ADD'L DEED DEE2 2ND ADDL DEED DEED DEED OF TRUST DEFR Deferral Agreement
DEFS DEFEASANCE DOCUMENTS DOC DOCUMENT DOFT (New) DOFT EDV1 SUBSEQ PRIV END EMIC
Electronic MIC ENAS ENVIR ASSESSMNT END1 ENDORSEMENT 1 END2 ENDORSEMENT 2 END3
ENDORSEMENT 3 END4 ENDORSEMENT 4 END5 ENDORSEMENT 5 END6 ENDORSEMENT 6 END7
ENDORSEMENT 7 END8 ENDORSEMENT 8 END9 ENDORSEMENT 9 ENDI Intervening Endorsement
ENDV FINAL ENDORSEMENT ENOT Electronic Note ENVI ENVIRO INDEMNIT EOMP E&O POLICY
ESCL ESCROW LETTER ESCR ESCROW AGREEMNT ESTO ESTOPPEL L/A EXTN Extension
Agreement FDOC Final Package-No Insuring Document FHFC FHA Firm Commitment FHIN
FHA Insurance FHPN FHA Project Number FHRA FHA Regulatory Agreement FHUD Final
HUD FILE LOAN FILE FILN (New) FILN FIN (New) FIN 

 

 

 

 

Track Item Type Doc Type FIN' (New) FIN' FIN. (New) FIN. FIN; (New) FIN; FINL
FINAL PACKAGE FIXF Fixture Filing FLIN FLOOD INSURANCE FPLN FHA Home Equity
Conversion Mtg with Line of Credit Only Plan FPNT 1ST PAYMT NOTIC FRAN FRANCHISE
AGRMT FSCH FILE SCHEDULE GFE Good Faith Estimate GRND GROUND LEASES GUAR
GUARANTEE AGMNT HAZA HAZARD POLICY HEAA Equity Access Agreement ICAG
INTERCREDITOR IFNL (New) IFNL ILGC INDIAN LGC INCL INS CLOSE LETTR INIP INITIAL
PACKAGE INP (New) INP INSU GOVERNMENT INSURANCE INV2 (New) INV2 INVA INVESTOR
ASSN INVC (New) INVC IRCA INTEREST RCA LAGR LOAN AGREEMENT LAND LAND HOME
CONTRACT LCI Lender’s Closing Instructions LCRD LETTR OF CREDIT LEAS LEASE
DOCUMENT LEGL LEGAL DESCR DOC LES1 ASSN OF LESS LES2 ASSN OF LES1 LESS LEASE
ESTOPPEL LGC LGC LIB Lost Instrument Bond LIEN Lienholder/ Security Interest
Evidence LIFE Life Insurance LLA LOST LEASE AFFIDAVIT LLAP Lender's Loan
Approval LNA LOST NOTE AFDVT LNG LOAN NOTE GUAR. LSA LOST STOCK AFFIDAVIT LSCH
LOAN SCHEDULE MEMO MEMO DOCUMENT MERG MERGER DOCUMENT MERS MERS MFAM
Multi-Family Rider MFLG MERS FLAG MGMT ASSIGN OF MGMT MHCT Mobile Home
Certificate MHRD Mobile Home Rider MIC MIC MILR (New) MILR MISC MISC. DOCUMENTS
MMIN MERS ID NUMBER

 

 

 

 

Track Item Type Doc Type MOD MODIFICATION MODF MODIF AGREEMT MODN MODIFICATION
AGREEMENT FOR NOTE ONLY MORT MORTGAGE MTG2 2nd Mortgage NDEF Notice of Default
NOLA NOLA FORM NOT1 ADD'L NOTE NOT2 2ND ADDL NOTE NOTA NOTICE OF ASN NOTE MTG
NOTE NRID Note Rider NTAS ASSIGNEE NOTICE NVA (New) NVA OMNA Intervening
Assignment for Omnibus OMNI OMNIBUS OMNV Final Assignment for Omnibus OMVA (New)
OMVA OPER OPERATIONS/MAIN OPIN OPINION PART Participation Agreement/Certificate
PBND Performance Bond PLSA PLEDGE/SEC AGRE PMI PRIV MORTG INS PMIS PRIV. MORT
INS POA POWER OF ATTNY POFA POWER OF ATTORN POOL POOL PAPERS PORT PORTFOLIO PPPA
Prepayment Penalty Addendum PRLS PROPRIETARY LEASE PROL PROPRIETARY LSE PTPL
PRELIM. TITLE POLICY PURL PURCHASER LEASE QCLD QUIT CLAIM DEED RAPR RES.
APPRAISAL RAS' (New) RAS' RAS2 2ND ASSN SENT RAS3 3RD ASSN SENT RAS4 4TH ASSN
SENT RASN RECORDED ASSIGN RCAG RECOGNITION AGREEMENT RCER RECERT FORM REAG RECIP
EASE AGRE RECG RECOGN AGREEMT RECO RECONVEYANCE RECP RECPT&CLSG CERT RELR
RELEASE REQUEST REOP REO Phase Report REPL REPLACEMENT RES REQU REQUIRED REPAIR
RIDR RIDERS RLAP RES. LOAN APPL. RTC Right to Cancel SCER STOCK CERT SCHD POOL
SCHEDULE SCON Sales Contract

 

 

 

 

Track Item Type Doc Type SCRT STOCK CERT SEC1 ASN OF SEC AGMT SEC2 Second
Property Mortgage SEC3 Third Property Mortgage SECA SECURITY AGREEMENT SECI
SECURITY INSTR SEVC Final Assignment for Security Agreement SIGN SIGNATURE AFFID
SINS SITE INSPECTION SPOW STOCK POWER SPRG SPREADER AGREMT SPWR STOCK POWER SRID
Security Instrument Rider SRPT Surveyor's Report STUB Paystub SUB SUBORDINATION
SUBD SUBORD AGREEMT SUBR SUBORDINATION SUR1 FINAL SURVEY SURT Surrender of
Title/Origin Certificate SURV SURVEY TAGR TRUST AGREEMENT TAXR Tax Returns TCMT
TITLE COMMITMENT TEND Title Policy Endorsement TENT TENANT ESTOPPEL TEST TEST
DOCUMENT TIL Truth in Lending Disclosure Statement TILN TRUTH IN LENDNG TITL
TITL - Converted TPOL TITLE POLICY TRAN (New) TRAN TRFL MTG,ASSN & DOCS TRNS
TORRENS CERT TTRB TRIAL BALANCE UARL UNREC ASSN REL UC31 Intervening UCC3 County
Assignment 1 UC32 Intervening UCC3 County Assignment 2 UC33 Intervening UCC3
County Assignment 3 UC34 Intervening UCC3 County Assignment 4 UC35 Intervening
UCC3 County Assignment 5 UC36 Intervening UCC3 County Assignment 6 UC37
Intervening UCC3 County Assignment 7 UC38 Intervening UCC3 County Assignment 8
UC39 Intervening UCC3 County Assignment 9 UC3I UCC-3 INTV(CO) UC3U Unfiled UCC3
to Blank UCC1 UCC-1 (CO) UCC2 UCC2 - Converted UCC3 UCC-3 (CO) UCS1 UCC-1 (ST)
UCS3 UCC-3 (ST) US31 Intervening UCC3 State Assignment 1 US32 Intervening UCC3
State Assignment 2 US33 Intervening UCC3 State Assignment 3 US34 Intervening
UCC3 State Assignment 4 US35 Intervening UCC3 State Assignment 5

 

 

 

 

Track Item Type Doc Type US36 Intervening UCC3 State Assignment 6 US37
Intervening UCC3 State Assignment 7 US38 Intervening UCC3 State Assignment 8
US39 Intervening UCC3 State Assignment 9 US3I UCC-3 INTV (ST) VOE Verification
of Employment VOM Verification of MTG VOR Verification of Rent W2F W2 Form WARD
WARRANTY DEED WDEB WARRANTY DEED TO BUYER WDED WARRANTY DEED WVOP WRTN VAL OF
PRP

 

EXCEPTION CODES

 

Code Question Description 01 Missing 02 Document is Copy, Need Original 03 Doc
is a Copy, but not Certified True and Correct 04 Pages are Missing from Document
05 Damaged Document 06 Incorrect Form 07 Date is Incorrect 08 Loan Number does
not agree with Schedule 09 Property Address does not agree with Schedule 10
Interest Rate does not agree with Schedule 11 Interest Rate (alpha & numeric) do
not agree 12 Date of First Payment does not agree with Schedule 13 Date of Last
Payment does not agree with Schedule 14 Loan Amount does not agree with Schedule
15 Loan Amount (alpha & numeric) do not agree 16 Monthly P&I does not agree with
Schedule 17 P&I (alpha & numeric) do not agree 18 Mortgagor Name(s) does not
agree with Schedule 19 Legal Description is Missing/Incorrect 20 Unrecorded
Original 21 White-out / Corrections Not Initialed 22 Endorsement(s) is
Missing/Incorrect 23 Notary, Acknowledgment, or Witness Information is Missing
24 Name is Missing/Incorrect 25 Signature(s) does not agree with Typed Name(s)
26 Signature is Missing 27 Signature is Not Original 28 Signature Date is
Missing 29 Title Insurance Coverage is Insufficient 30 Named Insured is
Missing/Incorrect 31 Trustee Name is Missing/Incorrect 32 Guarantee Percentage
is Missing 33 Case Number does not agree with Schedule 34 Commitment Number does
not agree with Schedule 35 Investor Loan Number does not agree with Schedule 36
First Interest Rate Adjustment Date differs from Schedule 37 The Margin does not
agree with Schedule 38 The Percent Rounded does not agree with Schedule 39 The
Periodic Cap does not agree with Schedule

 

 

 

 

Code Question Description 40 The Lifetime Cap does not agree with Schedule 41
ARM Convertibility Feature is Missing/Incorrect 42 ARM Index is
Missing/Incorrect 43 ARM Lookback Period is Missing/Incorrect 44 Schedule A is
Incorrect 45 County Missing/Incorrect 46 Loan Reference Missing/Incorrect 47
Incomplete Information 48 Not Listed on Trial Balance (recertification code) 49
Life Floor Does not Agree with Schedule 50 Rate Adj Frequency Does Not Agree
with Schedule 51 Closing Date Does Not Agree with Schedule 52 Document Does Not
Belong in File 53 Total Loan to Value does not agree with Schedule 54 Property
Type does not agree with Schedule 55 Loan Purpose does not agree with Schedule
56 Occupancy does not agree with Schedule 57 Document is a "True & Correct"
copy, need Original 58 Prepayment Penalty Term differs from Schedule. 59 Title
Policy Assumption Endorsement Missing 60 Break in Assignment Chain. 61 Document
is Missing, Need a Copy 62 CLAIM, LIEN, INTEREST, ENCUMBRANCE, OR RESTRICTION
EXISTS 63 Mers Beneficiary Name Missing/Incorrect 64 Duplicate Original in file
65 Corrected MIC in file 66 Rider Missing 67 in File 68 Certified True Copy 69
Recorded Copy 70 IN PROCESS AND\OR SUBMITTED FOR RECORDING 71 Start date is
incorrect. 72 Max. principal sum doesn't agree with schedule. 73 Advance limit
amount doesn't agree with schedule. 74 Initial advance doesn't agree with
schedule. 75 Monthly advance doesn't agree with schedule. 76 Maturity fee
doesn't agree with schedule. 77 Equity share doesn't agree with schedule. 78
Reserve acct. advance amount doesn't agree with schedule. 79 Loan Percentage
does not match the schedule 80 Missing CO-OP documents 81 Initial Fair Value
does not match the schedule 82 Compounding Amount does not match the schedule 83
Initial Lending Value does not agree with Schedule 84 Initial Annual Percentage
Rate does not match Schedule 85 Maximum Rate does not match Schedule 86
RECEIVING BANK NAME DOES NOT AGREE 87 ABA NUMBER DOES NOT AGREE 88 MISSING 89
ACCOUNT # DOES NOT AGREE 90 LOST DOCUMENT - AFFIDAVIT IN FILE 91 TRUST
INFORMATION MISSING OR INCORRECT 92 DOCUMENT BEING CREATED AND OR EXECUTED 93
PAGES ARE MISSING FROM RECORDED DOC 94 OUT FOR EXECUTION 95 NOTARY, ACKNW., OR
WITNESS INFO. MISSING FROM RECORDED DOC 96 DOCUMENT IS AN UNRECORDED COPY, NEED
RECORDED COPY

 

 

 

 

Code Question Description 97 ADDITIONAL DOCUMENTS IN FILE 98 Missing.  Title
Commitment Received 99 Document is a "True & Correct" Copy, need Original CM
MIC/LGC IS MISSING F1 Misc. Exception F2 Misc. Exception F3 Missing File F4
MISSING FILE MM MORTGAGE/DEED OF TRUST IS MISSING NM NOTE MISSING NR NOT
REVIEWED TM TITLE POLICY MISSING 02A DOCUMENT IS A COPY, ASSIGNEE NAME IS
MISSING 09A PROPERTY ADDRESS MISSPELLING OF ADDRESS 09B PROPERTY ADDRESS
MISSPELLING OF CITY 09C Legal Description or Property Address missing 100
RECORDING INFORMATION MISSING/INCORRECT 101 VA ELIGIBILITY PERCENT 102 VA VENDEE
103 ADP CODE 104 HUD REPO 105 PRODUCT TYPE 106 LAST RECORDED INTERIM ASSIGNMENT.
107 ADP CODE NOT APPROVED. 108 NOTE HELD AT FNMA/FHLMC CUSTODIAN 109 REC'D ASUM
NEED UCC AMENDMENT OR NEW FILING 110 PORTFOLIO REVIEWED LOAN 111 RECORDED
DOCUMENT SENT TO BE RE-RECORDED 112 Mortgagor name(s) does not agree with
Assignment.(FHLB) 113 Property address does not agree with Assignment.(FHLB) 114
Note is not on a standard FNMA/FHLMC uniform instrument form 115 Processing and
or submitted for recording to issuer vendor. 116 DOCUMENTS IN A FOREIGN
LANGUAGE, CAN NOT BE REVIEWED 117 Initial Rate Cap doesn't agree with schedule.
118 Lost Note Affdidavit in File, Missing Copy of Note 119 Lost Note Affidavit
and Copy of Note in File 120 Assignee Name Missing 121 Recording Search and/or
Confirmation of Filing 122 Screen Print of Government Insurance Received 123
Desc. of Easements and Encroachments does not agree with TPO 124 Name of insured
not  mortgagee and/or Sec'y of HUD 125 NOT VERIFIED AS MERS REGISTERED 126
 INTERIM FUNDER IS NOT BLANK 127 PREPAYMENT CHARGE DOES NOT MATCH SCHEDULE 128
Lender signature missing 129 Balloon Call Date does not match system 130 ARM
DATA MISSING 131 First rate Adjustment Min Rate does not agree with schedule 132
First Rate Adjustment Max Rate does not agree with schedule 134 Loan requires
new FHLMC review 135 Co-Borrower name does not agree with schedule 136 CUSTODIAN
NOT ON MERS SYSTEM 137 WAREHOUSE LENDER NOT BLANK OR IS INCORRECT ON MERS SYSTEM
138 INVESTOR INCORRECT ON MERS SYSTEM 139 1st Payment Change Date differs from
schedule 140 Copy Missing 141 MIN NUMBER is Missing/Incorrect

 

 

 

 

Code Question Description 142 ARM Note Rounding Method differs from Schedule 143
1st full amortizing payment date does not match the Schedule 144 Amortization
term does not match schedule 145 IO Term Does Not Match Schedule 146 Periodic
Payment Cap does not agree with Schedule 147 File Released in Excess of 30 days
148 File Released-Attorney Bailee Terminated 18A Borrowers Age does not agree
Schedule 200 Lien release/short sale. 20A UNRECORDED ORIGINAL INVESTOR
ASSIGNMENT 21A Document Initialed Inconsistently 22A NOTE ENDORSEMENT MISSING
TYPED NAME OF SIGNER 22B NOTE ENDORSEMENT MISSING TITLE OF OFFICER 22C NOTE
ENDORSEMENT IS DUPLICATE 22D NOTE ENDORSEMENT IS ILLEGIBLE 22E ALLONGE TYPED
SIGNERS NAME IS MISSING 22F ALLONGE TITLE OF OFFICER MISSING 22G Allonge
verbiage missing from Note 22H Endorsement subsequent to allonge is on note 277
Signature is a facsimile. 300 Evidence of title received, need title policy 301
Standard form of Alta policy not received 302 HUD Insurance Option does not
match schedule 303 Principal Limit does not match schedule 304 Payment Option
does not match schedule 305 Expected Rate does not match schedule 310 Max Claim
Amount does not agree with Plan 311 Monthly Servicing Fee does not agree with
Plan 41A ARM Conversion/Modification Date is Missing/Incorrect 440 Schedule A
missing 441 Schedule B missing 490 ARM Ceiling does not agree with Schedule 491
INTEREST RATE CAPS DO NOT MEET GNMA STANDARDS 492 Subsequent Adjustment Floor
does not agree with schedule 493 Original Months to Maturity does not match
Schedule 494 Interest Rate Calculation Method does not match Schedule 495
Payment Change Cap does not match Schedule 496 First Mandatory Recast period
does not match Schedule 500 ASSIGNMENT TO BLANK S/B TO EMC MTG FROM: 501 Pmt
Change Frequency does not agree with schedule 502 Draw period does not match
schedule 503 Repayment period  does not match schedule 580 PREPAYMENT FLAG IS
INCORRECT 600 ENDORSEMENT TO BLANK S/B TO EMC MTG FROM: 700 Submitted for
Recording 710 Repair Set-Aside Amount differs from Schedule 730 Closing Cost
does not Agree with Schedule 731 Discharge of Lien does not Agree with Schedule
732 Outstanding Balance does not Agree with Schedule 800 File Received, Not
Reviewed 900 Bailee in Lieu of Note 901 Recorded Document Missing 905 Damaged
Document on recorded Document 909 Property address does not agree with sch. on
recorded doc. 914 Loan amount does not agree with schedule on recorded doc. 918
Borrower name does not agree with sch. on recorded document 919 Legal
description missing/incorrect on recorded document

 

 

 

 

Code Question Description 924 Name is Missing/Incorrect on recorded Document 926
Signature is missing from recorded document 947 Incomplete information on
Recorded document 990 Bailee in Lieu of File 999 NOT REVIEWED AFM FINAL ASSN
MISSING/INCORRECT AI1 INTERIM (INTERVENING) ASSIGNMENT IS INCOMPLETE AI2 INTERIM
(INTERVENING) ASSIGNMENT IS INCOMPLETE AI3 INTERIM (INTERVENING) ASSIGNMENT IS
INCOMPLETE ALL MISSING ALL DOCUMENTS AM1 INTERIM ASSN IS MISSING AM2 INTERIM
(INTERVENING) ASSIGNMENT IS MISSING AM3 INTERIM (INTERVENING) ASSIGNMENT IS
MISSING ANP NOTARY INFORMATION IS MISSING/INCORRECT ON ASSIGNMENT EFI FINAL
(ISSUER TO BLANK/INVESTOR) ENDORSEMENT IS INCOMPLETE EFM FINAL (ISSUER TO
BLANK/INVESTOR) ENDORSEMENT IS MISSING EI1 INTERIM (INTERVENING) ENDORSEMENT IS
INCOMPLETE EI2 INTERIM (INTERVENING) ENDORSEMENT IS INCOMPLETE EI3 INTERIM
(INTERVENING) ENDORSEMENT IS INCOMPLETE EM1 INTERIM (INTERVENING) ENDORSEMENT IS
MISSING EM2 INTERIM (INTERVENING) ENDORSEMENT IS MISSING EM3 INTERIM
(INTERVENING) ENDORSEMENT IS MISSING END MISSING ENDORSEMENT MIC MIC/LGC is
missing or incorrect MNP NOTARY INFORMATION MISSING ON MORTGAGE NNP NOTARY
INFORMATION IS MISSING/INCORRECT ON NOTE NPI MONTHLY P & I IS MISSING ON NOTE
POA MISSING POWER OF ATTORNEY RF1 BLUE SLIP-BUT RFC ASSGN IS REQUIRED SCH
PROPERTY ADDRESS ON NOTE IS DIFFERENT THAN SCHEDULE SPI MONTHLY P & I ON
SCHEDULE DOES NOT MATCH NOTE 01CC Cook County, IL Mortgage Missing Certificate
101A VA Eligibility AMT 119A Document not Addressed to Freddie Mac 128A Officer
Name or Title Missing 1706 PROPERTY ADDRESS ON NOTE IS DIFFERENT THAN 1706 1708
MISSING RELEASE REQUEST A-01 OTHER LOAN # AAMT FNMA ASSIGNMENT IS MISSING THE
MORTGAGE AMT ACER ASSIGNMENT COPY NEEDS TO BE ISSUER CERTIFIED ACOP COPY OF
ASSIGNMENT IS NOT COUNTY CERTIFIED ADAT NOTE DATE REFERENCED ON ASSIGNMENT IS
MISSING/INCORRECT AIM1 INTERIM (INTERVENING) ASSIGNMENT IS MISSING/INCORRECT
AIM2 INTERIM (INTERVENING) ASSIGNMENT IS MISSING/INCORRECT AIM3 INTERIM
(INTERVENING) ASSIGNMENT IS MISSING/INCORRECT ALEN LENDER NAME IS INCORRECT ON
ASSIGNMENT ANAM BORROWER NAME IS MISSING ON ASSIGNMENT AOTH OTHER ASSIGNMENT
EXCEPTION AREC ASSIGNMENT SHOWS NO EVIDENCE OF RECORDING AS33 MISSING ASSIGNMENT
FROM PRINCIPAL TO FHLMC ASCC ASSIGNMENT NEEDS TO BE ISSUER CERTIFIED ASEL
CORPORATE SEAL IS MISSING ON ASSIGNMENT ASGN MISSING RECORDED RFC ASSIGNMENT
ASIG ASSIGNMENT IS NOT SIGNED BY ISSUING OFFICER ASN1 Assignment Exception ASN2
Assignment Exception ASN3 Assignment Exception

 

 

 

 

Code Question Description ASN5 Missing Original, Recorded Interim Assignment
ASN6 Missing Assignment to GNMA ASN7 Missing Assignment to FNMA ASN8 Assn
indicates Prin Mutual on Deed of Trust ASNE ASSIGNEE NAME IS MISSING/INCORRECT
ON ASSIGNMENT ASPE MISSING INT ASSN FROM PUBLIC EMP RET SYSTEM TO PRIN ASPL
BORROWER NAME IS MISSPELLED ON FINAL ASSIGNMENT ASSE MISSING INT ASSN FROM
SECURITY PACIFIC TO CA EMP RET SYSTEM ASSN Interim Assignment is missing or
incorrect ASSO Original Assignment is missing or incorrect AXTR EXTRA
UNNECESSARY ASSIGNMENT BLNK BLNK DESCRIPTION CAMT LOAN AMOUNT ON MIC/LGC DOES
NOT MATCH MORTGAGE CCZC CITY & ZIP CODE ON MIC BOTH DO NOT MATCH MORTGAGE CMAT
MATURITY DATE ON MIC DOES NOT MATCH MORTGAGE CNAM MORTGAGOR NAME ON MIC/LGC DOES
NOT MATCH MORTGAGE CNUM HOUSE # ON MIC DOES NOT MATCH MORTGAGE COTH OTHER CERT
EXCEPTION CSIG AUTHORIZATION SIGNATURE IS MISSING ON MIC/LGC CSTR STREET NAME ON
MIC DOES NOT MATCH MORTGAGE DOFT Deed of Trust is missing or incorrect EDUP
DUPLICATE ENDORSEMENT NEEDS TO BE CANCELLED EIM1 INTERIM (INTERVENING)
ENDORSEMENT IS MISSING/INCORRECT EIM2 INTERIM (INTERVENING) ENDORSEMENT IS
MISSING/INCORRECT EINI CANCELLED ENDORSEMENT IS NOT INITIALED BY AN OFFICER END1
INCORRECT ENDORSEMENT END2 Extra Endn from Prin Mutual to Prin Residential END3
MISSING BLANK ENDORSEMENT ENDN MISSING ENDORSEMENT FROM NMI TO BLANK ENDP
MISSING ENDORSEMENT FROM PRINCIPAL TO BLANK EOTH OTHER ENDORSEMENT EXCEPTION
EV01 Tamper evident seal validation failed. EV02 DTD validation failed. EV03
Digital certificate could not be obtained. EV04 Digital certificate expired.
EV05 Digital certificate authentication failed. EV06 Digital signature
validation failed. EV07 Data/View comparison failed. EV08 MERS-MIN CRC check
failed. EV09 Digital certificate not issued by valid SISAC issuer. EV10 Document
hash does not match MERS eRegistry. EX01 MISSING FHLMC STAMP FFPM FINAL PACKAGE
IS MISSING FLIS FILE RECEIVED IS NOT ON LIST FOOL FILE RECEIVED DOES NOT BELONG
IN POOL GONE ENTIRE FILE IS MISSING I-01 Assignment is missing or incorrect I-03
Other exception I-04 Other exception INIT CANCELLED NOTE ENDORSEMENT IS NOT
INITIALLED BY OFFICER INVA Missing Investor Assignment LEGL LEGAL DESCRIPTION
MISSING M-01 Miscellaneous Document Exceptions MCAS FHA CASE NUMBER ON MORTGAGE
DOES NOT MATCH MIC/LGC MCOP COPY OF MORTGAGE IS NOT COUNTY CERTIFIED MINF
INFORMATION IS MISSING/INCORRECT ON MORTGAGE MMAT MATURITY DATE
MISSING/INCORRECT ON MORTGAGE

 

 

 

 

Code Question Description MNNA NUMERIC AND ALPHA AMOUNTS DO NOT MATCH ON
MORTGAGE MORT MORTGAGE IS MISSING OR INCORRECT MOTH OTHER MORTGAGE EXCEPTION
MREC MORTGAGE SHOWS NO EVIDENCE OF RECORDING MSIG MORTGAGOR/CO-MORTGAGOR
SIGNATURE MISSING ON MORTGAGE NAME Different Name/Address NCOP NOTE IS NOT
ORIGINAL NDAT FIRST/LAST PAYMENT DATE IS MISSING ON NOTE NINI NOTE CORRECTION IS
NOT INITIALLED NINT INTEREST RATE IS MISSING ON NOTE NLEN LENDER NAME IS MISSING
ON NOTE NNNA NUMERIC AND ALPHA LOAN AMOUNTS DO NOT MATCH ON NOTE NOT1 NOTE
EXCEPTION NOT2 NOTE EXCEPTION NOTE Note is missing or incorrect NOTH OTHER NOTE
EXCEPTION NRID NOTE RIDER/ALLONGE/MODIFICATION IS NOT ORIGINAL NSIG BORROWER
SIGNATURE IS INCOMPLETE ON NOTE OBOR DOCUMENT(S) IN THE FILE IS/ARE FOR OTHER
BORROWER OEXC OTHER MISCELLANEOUS EXCEPTION ONUM OTHER LOAN # (FOR FHLMC) POAC
POWER OF ATTORNEY COPY IS NOT CERTIFIED POAM POWER OF ATTORNEY IS MISSING RFC0
NOT STAMPED ARS BUT EXTRA ASSIGN RFC1 MISSING ASSIGNMENT(S) RFC2 MISSING
RECORDED OR COUNTY CERTIFIED ASSIGNMENT(S) RFC3 ENDORSEMENT EXCEPTION RFC8
STAMPED ARS OR PINK SLIP BUT NOT MISSING ASSIGN RFC9 STAMPED ARS BUT IS MISSING
ASSIGN SADR PROPERTY ADDRESS ON SCHEDULE DOES NOT MATCH NOTE SAMT ORIGINAL LOAN
AMT ON SCHEDULE DOES NOT MATCH NOTE SCIT CITY ON SCHEDULE DOES NOT MATCH NOTE
SCZC CITY & ZIP CODE BOTH DO NOT MATCH NOTE SDAT FIRST/LAST PAYMENT DATES ON
SCHEDULE DO NOT MATCH NOTE SIGN BORROWER'S SIGNATURE IS INCOMPLETE ON NOTE SINF
LOAN INFORMATION ON SCHEDULE DOES NOT MATCH NOTE SINT INTEREST RATE ON SCHEDULE
DOES NOT MATCH NOTE SLAB NAME ON SCHEDULE AND LABEL DOES NOT MATCH NOTE SNAM
NAME ON SCHEDULE DOES NOT MATCH NOTE SNUM HOUSE # ON SCHEDULE DOES NOT MATCH
NOTE SOTH OTHER SCHEDULE EXCEPTION SPLA BORROWER'S NAME IS MISSPELLED ON
ASSIGNMENT SPLB BORROWER'S NAME IS MISSPELLED ON SCHEDULE, FILE AND ASSIGN SSTR
STREET NAME ON SCHEDULE DOES NOT MATCH NOTE STAT STATE ON SCHEDULE DOES NOT
MATCH NOTE SZIP ZIP CODE ON SCHEDULE DOES NOT MATCH NOTE TAMT TITLE POLICY
INSURANCE AMOUNT IS LESS THAN MORTGAGE TCOP TITLE POLICY COPY MISSING ORIGINAL
AUTHORIZED SIGNATURE TDAT MORTGAGE DATE IN SCHEDULE "A" IS INCORRECT TDES
MORTGAGE DESCRIPTION IN SCHEDULE "A" IS INCORRECT TLGL LEGAL DESCRIPTION IS
MISSING FROM TITLE POLICY TMTG MORTGAGE AMOUNT IN SCHEDULE "A" IS INCORRECT TNAM
NAME OF BORROWER IS INCORRECT ON TITLE POLICY TOTH OTHER TITLE POLICY EXCEPTION
TPOL Title Policy is missing or incorrect

 



 

 

